Exhibit 10.21

 

LEASE

 

BETWEEN

 

CROSS POINT LIMITED PARTNERSHIP,
as Landlord

 

AND

 

FIRST ESSEX BANK, F.S.B.,
as Tenant

 

Dated as of February 24, 1995

 

--------------------------------------------------------------------------------


 

LEASE INDEX

 

 

SCHEDULE

Section 1.

DEMISE AND TERM

Section 2.

RENT

Section 3.

USE

Section 4.

CONDITION OF PREMISES

Section 5.

WORK BY TENANT

Section 6.

UTILITIES AND OTHER SERVICES

Section 7.

RULES AND REGULATIONS

Section 8.

CERTAIN RIGHTS RESERVED TO LANDLORD

Section 9.

MAINTENANCE AND REPAIRS

Section 10.

ALTERATIONS

Section 11.

INSURANCE

Section 12.

WAIVSK AND INDEMNITY

Section 13.

FIRE AND CASUALTY

Section 14.

CONDEMNATION

Section 15.

ASSIGNMENT AND SUBLETTING

Section 16.

SURRENDER

Section 17.

DEFAULTS AND REMEDIES

Section I8.

HOLDING OVER

Section 19.

ESTOPPEL CERTIFICATES

Section 20.

SUBORDINATION

Section 21.

QUIET ENJOYMENT

Section 22.

BROKER

Section 23.

NOTICES

Section 24.

MISCELLANEOUS

Section 25.

DIRECTORY; SIGNS

Section 26.

PARKING

Section 27.

COOPERATIVE INTERRUPTIBLE SERVICE AGREEMENT

Section 28.

OPTIONS TO EXTEND

Section 29.

RIGHT OF FIRST OFFER TO LEASE

 

 

EXHIBIT “A”

FLOOR PLAN OF PREMISES

EXHIBIT “A-1”

FLOOR PLAN OF ADDITIONAL SPACE

EXHIBIT “B”

LEGAL DESCRIPTION OF FEE LAND

EXHIBIT “B-1”

LEGAL DESCRIPTION OF EASEMENT LAND

EXHIBIT “C”

UTILITIES AND OTHER SERVICES


EXHIBIT “D”


RULES AND REGULATIONS

 

ii

--------------------------------------------------------------------------------


 

LEASE

 

THIS LEASE (this “Lease”) is made as of the 24th day of February, 1995 between
CROSS POINT LIMITED PARTNERSHIP, a Massachusetts limited partnership, having an
address at 900 Chelmsford Street, Lowell, Massachusetts 01851 (“Landlord”) and
FIRST ESSEX BANK, F.S.B. a federal savings association, having an address at
P.O. Box 1000 Lawrence, Massachusetts 01842 (“Tenant”), for space in the
Building (as defined below).  The following schedule (the “Schedule”) sets forth
certain basic terms of this Lease:

 

SCHEDULE

 

1.             Fee Land:  The parcel of land known and numbered as 900
Chelmsford Street, Lowell, Massachusetts, located partly in Lowell and partly in
Chelmsford, County of Middlesex, Commonwealth of Massachusetts, and more
particularly described in Exhibit “B” attached hereto and incorporated herein.

 

2.             Easement Land:  The parcel of land located party in Lowell and
partly in Chelmsford, Country of Middlesex, Commonwealth of Massachusetts, and
more particularly described in Exhibit “B-1” attached hereto and incorporated
herein.

 

3.             Land: Collectively, the Fee Land and the Easement Land.

 

4.             Building: The building containing approximately 1,203,129
rentable square feet of floor area located at the Fee Land and all other
improvements now located at the Fee Land.

 

5.             Property:  Collectively, the Building, the Land and any other
building or improvements hereafter located at the Fee Land.

 

6.             Premises:  The entire second floor of Tower 2 of the Building
consisting of approximately 31,478 rentable square feet of floor area (or
approximately 26,790 square feet of usable floor area) as shown on the floor
plan attached hereto as Exhibit “A” and incorporated herein.

 

7.             Delivery Date:  The first day as of which the Premises have been
delivered to Tenant free of any other tenants or occupants in their present “as
is” condition as of the date hereof, except broom clean and free of debris,
rubbish or the personal property of the prior tenant of the Premises (except for
such personal property of the prior tenant that Tenant has requested be left in
the Premises for use by Tenant).  If the Delivery Date does not occur on or
prior to February 27, 1995, then the Delivery Date shall be seven (7) days after
Landlord notifies Tenant that the Premises are free of any other tenants

 

1

--------------------------------------------------------------------------------


 

or occupants in their present “as is” condition as of the date hereof, except
broom clean and free of debris, rubbish or the personal property of the prior
tenant of the Premises (except for such personal property of the prior tenant
that Tenant has requested be left in the Premises for use by Tenant).

 

8.                    Commencement Pate:  The earlier of (i) the date on which
Tenant commences its use of the Premises or (ii) the seventy-fifth day after the
Delivery Date, subject to the provisions of Article 5 of this Lease.

 

 

1.

 

Expiration Date:  The day prior to the fifth anniversary of the Commencement
Date.

 

 

 

 

 

2.

 

Annual Base Rent:  5188,868.00.

 

 

 

 

 

3.

 

Monthly Base Rent;  $15,733.75.

 

 

 

 

 

4.

 

Tenants Proportionate Share:  2.62%.

 

 

 

 

 

5.

 

Base Expense Year:  Calendar Year 1995 (i.e., January 1, 1995 - December 31,
1995).

 

 

 

 

 

6.

 

Base Tax Year;  Fiscal Year 1995 i.e,, July 1, 1994 - June 30, 1995).

 

 

 

 

 

7.

 

Broker:  Whittier Partners.

 

 

 

 

 

 

 

8.

 

Address of Landlord:

 

Cross Point Limited Partnership
900 Chelmsford Street
Lowell, Massachusetts 01851

 

 

 

 

 

 

 

9.

 

Address of Tenant:

 

First Essex Bank, F.S.B.
71 Main Street
Andover, Massachusetts 01810
Attention: President

 

 

 

 

 

 

 

 

 

with a copy to:

 

Rubin and Rudman
50 Rowes Wharf
Boston, Massachusetts 02110
Attention: Raymond M. Kwasnick
Esquire

 

1.             DEMISE AND TERM.  Landlord leases to Tenant and Tenant leases
from Landlord the premises (the “Premises”) described in Item 6 of the Schedule,
subject to the covenants and conditions set forth in this Lease, for a term (the
“Term”) commencing on the date (the “Commencement Date”) described in Item 8 of
the Schedule and expiring on the date (the “Expiration Date”) described in Item
9 of the Schedule, unless terminated earlier as otherwise provided in this
Lease.  Upon the determination of the Commencement Date, Landlord and Tenant
shall memorialize the

 

2

--------------------------------------------------------------------------------


 

Commencement Date and the Expiration Date in a written instrument.

 

If the Delivery Date (as defined in Item 7 of the Schedule) does not occur on or
prior to February 27, 1995, then Landlord shall provide to Tenant other space in
the Building which space shall be substantially equivalent to the Premises in
their present “as is” condition as of the date hereof (the “Temporary
Premises”).  Tenant shall have the right to occupy the Temporary Premises for
the period from February 28, 1995 through the Delivery Date.  Such occupancy
shall be subject to all of the terms and conditions of this Lease except that
Tenant shall be under no obligation to pay Rent in connection with its occupancy
of the Temporary Premises for such period (except for the cost of Tenant’s
electricity usage during such period which cost Tenant shall be responsible for
in accordance with Section 6.A of this Lease and except for the cost of any
cleaning services provided by Landlord which cost Tenant shall be responsible
for).

 

If the Delivery Date does not occur on or prior to April 1, 1995, then Tenant
may terminate this Lease by written notice thereof to Landlord at any time after
April 1, 1995 but prior to the Delivery Date.  If Tenant terminates this Lease
pursuant to the immediately preceding sentence, then this Lease shall terminate
without recourse to the parties hereto.  Notwithstanding the foregoing, Tenant
shall have the right to continue to occupy the Temporary Premises for not
greater than ninety (90) days after the effective date of any such termination. 
Such occupancy shall be subject to all of the terms and conditions of this Lease
except that Tenant shall be under no obligation to pay Rent in connection with
its occupancy of the Temporary Premises for such period (except for the cost of
Tenant’s electricity usage during such period which cost Tenant shall be
responsible for in accordance with Section 6.A of this Lease and except for the
cost of any cleaning services provided by Landlord which cost Tenant shall be
responsible for).  If Tenant continues to occupy all or any part of the
Temporary Premises beyond such ninety (90) day period, such occupancy shall be
subject to all of the terms and conditions of this Lease including, without
limitation, the provisions of Section 2 of this Lease with respect to the
payment of rent and the provisions of Section 18 of this Lease with respect to
holding over (except that the obligation to pay rent during the period of such
holding over shall be at the rate that would have been in effect had the first
day after the end of such ninety (90) day period been the Commencement Date
hereof).

 

2.             RENT.

 

A.                                   Definitions.  For purposes of this Lease,
the following terms shall have the following meanings:

 

3

--------------------------------------------------------------------------------


 

(i)                                     “Base Expense Year” shall mean the year
set forth in Item 13 of the Schedule.

 

(ii)                                  “Base Tax Year” shall mean the year set
forth in Item 14 of the Schedule.

 

(iii)                               “Base Expenses” shall mean the amount of
actual Expenses (as defined below) for the Base Expense Year, with an
appropriate adjustment to such amount to reflect the Expenses that would have
been paid or incurred by Landlord had the Building been at least ninety-five
percent (95%) occupied by tenants for the entire Base Expense Year.

 

(iv)                              “Base Taxes” shall mean the amount of Taxes
(as defined below) for the Base Tax Year.

 

(v)                                 “Controllable Expenses” shall mean the
following and only the following Expenses:  costs of cleaning services provided
to Building tenants; security expenses; administrative expenses; and salaries,
wages, fringe benefits, worker’s compensation insurance premiums and payroll
taxes and union dues of workers and other on-site employees of Landlord.

 

(vi)                              “Expenses” shall mean all expenses, costs and
disbursements (other than Taxes) paid or incurred by Landlord in connection with
the ownership, management, maintenance, operation, replacement and repair of the
Property including by way of example rather than limitation:  security expenses;
legal fees; salaries, wages, fringe benefits, worker’s compensation insurance
premiums and payroll taxes and union dues of workers and other on-site employees
of Landlord; all insurance premiums, fees and impositions; costs for repairs,
maintenance, service contracts, management fees, governmental permits and
overhead expenses; costs of furnishing water, sewer, gas, fuel, electricity and
other utility services; janitorial service, care of interior and exterior
landscaping, snow removal and trash removal; and the costs of any other items
attributable to operating or maintaining any or all of the Property.  Expenses
shall not include: (a) costs of tenant alterations; (b) costs of capital
improvements (except for costs of any capital improvements made or installed for
the purpose of reducing Expenses or made or installed pursuant to governmental
requirement or insurance requirement enacted or promulgated after the date of
this Lease, which costs shall be amortized by Landlord in accordance with sound
accounting and

 

4

--------------------------------------------------------------------------------


 

management principles); (c) costs of non-capital improvements made or installed
pursuant to governmental requirement enacted or promulgated prior to the date of
this Lease; (d) interest and principal payments on mortgages (except interest on
the cost of any capital improvements for which amortization may be included in
the definition of Expenses) or any rental payments on any ground leases (except
for rental payments which constitute reimbursement for Taxes and Expenses); (e)
advertising and promotional expenses, leasing commissions, attorneys’ fees and
other expenses related to leasing or procuring tenants or negotiating with
prospective tenants; (f) any cost or expenditure for which Landlord is
reimbursed, whether by insurance proceeds or otherwise, except through
Adjustment Rent (as defined below); (g) the cost of any kind of service
furnished to any other tenant in the Building which Landlord does not generally
make available to all tenants in the Building; (h) the costs of repairs required
by reason of fire or other casualty; (i) legal expenses of negotiating leases;
(j) attorneys’ fees, costs and disbursements and other expenses incurred in
connection with enforcing leases except for enforcing lease provisions to the
benefit of Building tenants in general; (k) Landlord’s cost of electricity and
other services that are sold to tenants and for which Landlord is entitled to be
reimbursed by tenants as an additional charge or rental over and above the Base
Rent and Adjustment Rent; (l) depreciation and amortization, except as otherwise
provided in this clause (vi); (m) costs incurred due to violation by Landlord of
the terms and conditions of any lease; (n) overhead and profit increment paid to
subsidiaries or affiliates of Landlord for services on or to the real property,
to the extent only that the costs of such services exceed competitive costs of
such services were they not so rendered by a subsidiary or affiliate; (o)
Landlord’s general overhead except as it directly relates to the operation and
management of the Property; (p) all items and services for which Tenant is
separately charged, reimburses Landlord or pays third persons; (q) costs for
sculpture, paintings or other objects of art; (r) any compensation paid to
clerks, attendants or other persons in commercial concessions operated by
Landlord; (s) any fines or penalties incurred due to violations by Landlord of
any governmental rule or authority; and (t) wages, salaries or other compensated
paid to any executive employees above

 

5

--------------------------------------------------------------------------------


 

the grade of property manager.  Notwithstanding any of the foregoing to the
contrary, the management fee component of Expenses for any calendar year during
the Term (including the Base Expense Year) shall be equal to (i) three and
one-half percent (3½%) of the total Rent payable by Tenant for such calendar
year divided by (ii) the numerical equivalent of Tenant’s Proportionate Share. 
Notwithstanding any of the foregoing to the contrary, in no event shall the
calculation of Expenses for any calendar year include any amount of Controllable
Expenses for such calendar year in excess of one hundred four percent (104%) of
Included Controllable Expenses, as hereinafter defined, for such calendar year. 
For the purposes hereof, “Included Controllable Expenses” for calendar year 1995
shall be the actual amount of Controllable Expenses for calendar year 1995, with
an appropriate adjustment to such amount to reflect the Controllable Expenses
that would have been paid or incurred by Landlord had the Building been at least
ninety-five percent (95%) occupied by tenants for the entirety of calendar year
1995.  For each calendar year after calendar year 1995, “Included Controllable
Expenses” shall be the lesser of the actual amount of Controllable Expenses for
such calendar year, with an appropriate adjustment to such amount to reflect the
Controllable Expenses that would have been paid or incurred by Landlord had the
Building been at least ninety-five (95%) occupied by tenants for the entirety of
such calendar year, or one hundred four percent (104%) of Included Controllable
Expenses for the immediately preceding calendar year.  Expenses shall be
determined on a cash or accrual basis, as Landlord may elect, provided that such
method is applied consistently from year to year.  Expenses shall be calculated
in accordance with generally accepted accounting principles.

 

(vii)                           “Rent” shall mean Base Rent, Adjustment Rent and
any other sums or charges due by Tenant hereunder.

 

(viii)                        “Taxes” shall mean all taxes, assessments,
betterments and fees levied upon the Building, the Fee Land, the Easement Land
(but only to the extent that such taxes, assessments and fees are paid or
payable by Landlord to the taxing authority or are reimbursed or reimbursable by
Landlord to a third party which has an interest in the Easement Land and which
is obligated as between Landlord and such third party to pay taxes, assessments
and fees levied up on the Easement Land) or the rents

 

6

--------------------------------------------------------------------------------


 

collected therefrom, by any governmental entity based, upon the ownership,
leasing, renting or operation of the Building, the Fee Land or the Easement
Land, including all reasonable costs and expenses of protesting any such taxes,
assessments or fees.  Taxes shall not include any penalties or interest for late
payment of taxes by Landlord.  Taxes shall also not include any net income,
capital stock, succession, transfer, franchise, gift, estate ox inheritance
taxes; provided, however, if at any time during the Term, a tax or excise on
income is levied or assessed by any governmental entity, in lieu of or as a
substitute for, in whole or in part, real estate taxes or other ad valorem
taxes, such tax shall constitute and be included in Taxes.  For the purposes of
determining Taxes for any given year, the amount to be included for such year
(a) from special assessments payable in installments shall be the amount of the
installments (and any interest) due and payable during such year, and (b) from
all other Taxes shall at Landlord’s election either be the amount accrued,
assessed or otherwise imposed for such year or the amount due and payable in
such year.  Landlord agrees to pay any Taxes due and payable during the Term
over the maximum period permitted by law, provided that any interest that is due
because such payments are made over such maximum period shall also be included
as Taxes.  Landlord represents that as of the date hereof there are no
betterments or special assessments included in Landlord’s calculation of Taxes.

 

(ix)                                “Tenant’s Proportionate Share” shall mean
the percentage set forth in Item 12 of the Schedule which has been determined by
dividing the rentable square feet of floor area in the Premises by the rentable
square feet of floor area in the Building.

 

B.            Components of Rent.  Tenant agrees to pay the following amounts to
Landlord at the office of the Building or at such other place as Landlord
designates:

 

(i)                                     Base rent (“Base Rent”) to be paid in
monthly installments in the amount set forth in Item 11 of the Schedule in
advance on or before the first day of each month of the Term.

 

(ii)                                  Adjustment rent (“Adjustment Rent”) in an
amount equal to Tenant’s Proportionate Share of (a) the increase in Expenses for
any calendar year over the Base Expenses and (b) the increase in Taxes for any
calendar year over the Base Taxes.  Prior to each

 

7

--------------------------------------------------------------------------------


 

calendar year, Landlord shall reasonably estimate the amount of Adjustment Rent
due for such year, and Tenant shall pay Landlord one-twelfth of such reasonable
estimate on the first day of each month during such year.  Such estimate may be
revised by Landlord whenever it obtains information relevant to making such
estimate more accurate.  Within one hundred twenty (120) days after the end of
each calendar year, Landlord shall deliver to Tenant a report setting forth the
actual Expenses and Taxes for such calendar year and a statement of the amount
of Adjustment Rent that Tenant has paid and is payable for such year.  Such
report shall be certified as accurate by Landlord’s chief financial officer. 
Within thirty (30) days after receipt of such report, Tenant shall pay to
Landlord the amount of Adjustment Rent due for such calendar year minus any
payments of Adjustment Rent made by Tenant for such year.  If Tenant’s estimated
payments of Adjustment Rent exceed the amount due Landlord for such calendar
year, Landlord shall apply such excess as a credit against Tenant’s other
obligations under this Lease or promptly refund such excess to Tenant if the
Term has already expired or terminated, but only to the extent that such excess
exceeds any amounts due from Tenant to Landlord hereunder, in either case
without interest to Tenant.

 

C.             Payment of Rent.  The following provisions shall govern the
payment of Rent:  (i) if this Lease commences or ends on a day other than the
first day or last day of a calendar year, respectively, the Rent for the year in
which this Lease so begins or ends shall be prorated and the monthly
installments shall be adjusted accordingly; (ii) all Rent shall be paid to
Landlord without offset or deduction (except as otherwise expressly provided in
this Lease), and the covenant to pay Rent shall be independent of every other
covenant in this Lease; (iii) if during all or any portion of any calendar year
during the Term the Building is not at least ninety-five percent (95%) occupied
by tenants, Landlord may elect to make an appropriate adjustment of Expenses for
such calendar year to determine the Expenses that would have been paid or
incurred by Landlord had the Building been at least ninety-five percent (95%)
occupied by tenants for the entire calendar year and the amount so determined
shall be deemed to have been the Expenses for such calendar year; (iv) any sum
due from Tenant to Landlord which is not paid when due shall bear interest from
the date due until the date paid at the annual rate of the prime rate then in
effect for the First National Bank of Boston plus four percent (4%), but in no
event higher than the maximum rate permitted by law (the “Default Rate”); and,
in addition, Tenant shall pay Landlord a late charge for any Rent payment which
is paid more than five (5) days after its due date

 

8

--------------------------------------------------------------------------------


 

equal to five percent (5%) of such payment; (v) if changes are made to this
Lease or the Building changing the number of square feet contained in the
Premises or in the Building, Landlord shall make an appropriate adjustment to
Tenant’s Proportionate Share; (vi) Tenant shall have the right to inspect
Landlord’s accounting records relative to Expenses and Taxes during normal
business hours at any time within one hundred twenty (120) days following the
furnishing to Tenant of the annual statement of Adjustment Rent; and, unless
Tenant shall take written exception to any item in any such statement within
such one hundred twenty (120) day period, such statement shall be considered as
final and accepted by Tenant; (vii) upon request of Tenant, Landlord shall
furnish Tenant a copy of the most current invoice for Taxes that has been
received by Landlord from the taxing authority; (viii) in the event of the
termination of this Lease prior to the determination of any Adjustment Rent,
Tenant’s agreement to pay any such sums and Landlord’s obligation to refund any
such sums (to the extent that Tenant is not in default hereunder) shall survive
the termination of this Lease; (ix) no adjustment to the Rent by virtue of the
operation of the rent adjustment provisions in this Lease shall result in the
payment by Tenant in any year of less than the Base Rent shown on the Schedule;
(x) each amount owed to Landlord under this Lease for which the date of payment
is not expressly fixed shall be due within thirty (30) days of Tenant’s receipt
of the statement showing such amount is due; (xi) if Landlord fails to give
Tenant an estimate of Adjustment Rent prior to the beginning of any calendar
year, Tenant shall continue to pay Adjustment Rent at the rate for the previous
calendar year until Landlord delivers such estimate; and (xii) if, after Tenant
shall have made any payment of Adjustment Rent to Landlord pursuant to Section
2.B., Landlord shall receive a refund of any portion of Taxes paid by Tenant
with respect to any tax period during the Term of this Lease as a result of
abatement of such Taxes by legal proceedings, settlement or otherwise, Landlord
shall credit to Tenant Tenant’s Proportionate Share of such refund (less the
proportional pro rata reasonable expenses, including reasonable attorneys’ fees
and appraisers’ fees incurred by Landlord in connection with obtaining such
refund), as it relates to Taxes paid by Tenant to Landlord with respect to any
such period for which a refund is obtained.  Landlord represents to Tenant that
Landlord has not filed for an abatement of Taxes for fiscal year 1995.

 

3.             USE.  Tenant agrees that it shall occupy and use the Premises
only as business offices and uses ancillary thereto, including, without
limitation, use of the Premises by Tenant as its operations center for its
banking operations, and for no other purposes.  Landlord represents to Tenant
that, to the best of Landlord’s knowledge, as of the date hereof the uses
described in the immediately preceding sentence are allowed under applicable
zoning laws.  Tenant shall comply with all federal, state and local laws,
ordinances and regulations and all

 

9

--------------------------------------------------------------------------------


 

covenants, conditions applicable to Tenant’s use or occupancy of the Premises;
provided, however, Tenant shall not be obligated to make any repairs,
alterations, replacements or additions required under applicable laws,
ordinances, orders or regulations for office buildings generally (as opposed to
being required because of Tenant’s particular use of the Building or Premises or
by any alterations made by Tenant therein) but rather such repairs, alterations,
replacements or additions shall be made by Landlord and the costs with respect
thereto shall be included as Expenses to the extent permitted pursuant to
Section 2 hereof.  Without limiting the foregoing, Tenant shall not cause, nor
permit, any hazardous or toxic substances to be brought upon, produced, stored,
used, discharged or disposed of in, on or about the Premises without the prior
written consent of Landlord (except that Landlord hereby consents to the use and
storage of such amounts and types of hazardous toxic substances as are typically
used and stored in a business office) and then only in compliance with all
applicable environmental laws.

 

4.             CONDITION OF PREMISES. Tenant hereby accepts the Premises in
their “as is” condition as of the date hereof except that the Premises shall be
broom clean and free of debris, rubbish and the personal property of the prior
tenant of the Premises (except for such personal property of the prior tenant
that Tenant has requested be left in the Premises for use by Tenant).  Tenant’s
taking possession of the Premises shall be conclusive evidence that the Premises
were in good order and satisfactory condition when Tenant took possession,
except for latent defects and such matters, if any, as Tenant advises Landlord
of in writing within ten (10) days after Tenant takes possession of the
Premises.  No agreement of Landlord to alter, remodel, decorate, clean or
improve the Premises or the Building (or to provide Tenant with any credit or
allowance for the same), and no representation regarding the condition of the
Premises or the Building, have been made by or on behalf of Landlord or relied
upon by Tenant.

 

Landlord represents to Tenant that Landlord has not received, during its period
of ownership of the Building and the Fee Land, any written notice (i) from any
governmental agency that the Building or the Fee Land or any part thereof is in
violation of any applicable laws, ordinances and regulations regarding hazardous
materials or substances, (ii) from any governmental agency that the Building is
in violation of the ADA (as defined below), or (iii) from any occupant of the
Building with regard to adverse environmental air quality within the Building.

 

5.             WORK BY TENANT.  On or before March 3, 1995, Tenant shall provide
to Landlord for its approval final drawings, prepared by an architect that has
been approved by Landlord (which approval shall not be unreasonably withheld),
of all

 

10

--------------------------------------------------------------------------------


 

improvements that Tenant proposes to install in the Premises; such drawings
shall include the partition layout, ceiling plan, electrical outlets and
switches, telephone outlets, drawings for any modifications to the mechanical
and plumbing systems of the Building, and detailed plans and specifications for
the construction of the improvements called for in this Section 5 in accordance
with all applicable governmental laws, codes, rules and regulations.  Further,
if any of Tenant’s proposed construction will affect the Building’s HVAC,
electrical, mechanical, or plumbing systems, then the drawings pertaining
thereto shall be prepared by an engineer acceptable to Landlord in its
reasonable discretion.  Landlord shall approve or disapprove such drawings
within ten (10) days of their receipt by Landlord.  If Landlord disapproves such
drawings, Landlord shall specify the reasons for such disapproval in reasonable
particularity, and Tenant shall make conforming revisions thereto and resubmit
such drawings to Landlord for re-review in accordance with the same procedure
set forth above, except that Landlord must complete its review and notify Tenant
of its approval or disapproval of such revised drawings within five (5) days of
their receipt by Landlord.  Landlord and Tenant shall initial the drawings after
the same have been finally approved by Landlord.  If Landlord fails to give
Tenant notice as aforesaid either approving or disapproving Tenant’s initial
drawings or resubmitted drawings within the time periods specified above,
Landlord shall be deemed to have approved such initial drawings or resubmitted
drawings, as applicable.  Landlord’s approval of Tenant’s drawings shall not be
unreasonably withheld, provided that (a) they comply with all applicable
governmental laws, codes, rules and regulations, (b) such drawings are
sufficiently detailed to allow construction of the improvements in a good and
workmanlike manner, and (c) the improvements depicted thereon conform to the
rules and regulations promulgated from time to time by the Landlord for the
construction of tenant improvements.  As used herein, “Drawings” shall mean the
final drawings approved by Landlord, as amended from time to time by any
approved changes thereto, and “Improvements” shall mean all improvements to be
constructed in accordance with and as indicated on the Drawings.  Approval by
Landlord of the Drawings shall not be a representation or warranty of Landlord
that such Drawings are adequate for any use, purpose, or condition, or that such
drawings comply with any applicable law or code, but shall merely be the consent
of Landlord to the Drawings.  All changes in the Drawings must receive the prior
written approval of Landlord.  Upon completion of the Improvements, Tenant shall
furnish Landlord with an accurate, reproducible “as-built” plan of the
Improvements as constructed, which plan shall be incorporated into this Lease by
this reference for all purposes.

 

The Improvements shall be constructed only by contractors and subcontractors
approved in writing by Landlord, which approval shall not be unreasonably
withheld.  All contractors and

 

11

--------------------------------------------------------------------------------


 

subcontractors shall be required to procure and maintain insurance against such
risks, in such amounts, and with such companies as Landlord may reasonably
require.  Certificates of such insurance reasonably satisfactory to Landlord
must be received by Landlord before the work is commenced.  The Improvements
shall be constructed in a good and workmanlike manner that is free of defects
and is in substantial conformance with the Drawings, and shall be performed in
such a manner and at such times as to maintain harmonious labor relations and
not to interfere with or delay Landlord’s other contractors, the operation of
the Building, and the occupancy thereof by other tenants of the Building.  All
contractors and subcontractors of Tenant shall contact Landlord and schedule
time periods during which they may use Building facilities in connection with
their work (E.G., elevators, excess electricity, etc.).  Landlord agrees to
cooperate with Tenant in its construction of the Improvements in such manner as
Tenant may reasonably request (including, without limitation, making available
the service elevators at such times as Tenant may reasonably request).  Landlord
agrees that Tenant shall not be charged a fee for Landlord’s supervision of
Tenant’s construction of the Improvements or for Tenant’s use of the Building
elevators in connection therewith, but Landlord may impose a reasonable charge
for any excessive or special usage by Tenant of any Building services or
systems.  Except as otherwise provided in this Section 5, the work performed by
or on behalf of Tenant pursuant to this Section 5 shall be subject to the
requirements and conditions set forth in Section 9 of this Lease.

 

Tenant shall bear the entire cost of performing the above-described work,
including, without limitation, design of the Improvements and preparation of the
Drawings, costs of construction labor and materials, electrical usage during
construction, additional janitorial services, general tenant signage, related
taxes and insurance costs.

 

Before Tenant may occupy the Premises to conduct its business therein, Tenant
shall, at its sole cost and expense, obtain and deliver to Landlord a valid,
permanent certificate of occupancy from the City of Lowell with respect to
Tenant’s construction of the Improvements and Tenant’s permitted use of the
Premises.  Notwithstanding anything herein to the contrary, Tenant may occupy
the Premises on the basis of a valid, temporary certificate of occupancy from
the City of Lowell provided that Tenant promptly satisfies the requirements for
the issuance of a permanent certificate of occupancy, unless such requirements
relate to any condition or conditions existing in the Building outside of the
Premises or on the Land, in which event satisfaction of such requirements shall
be the responsibility of Landlord.

 

12

--------------------------------------------------------------------------------


 

If Tenant is unable to obtain a building permit from the City of Lowell for
construction of the Improvements due solely to a condition or conditions
existing in the Building outside of the Premises or on the Land and, therefore,
outside the control of Tenant, Tenant shall provide written notice thereof to
Landlord, which notice shall describe in detail the condition or conditions in
question and shall include appropriate documentation of the existence of such
condition or conditions by the City of Lowell.  If Landlord does not rectify
such condition or conditions such that a building permit for construction of the
Improvements can be issued by the City of Lowell within ten (10) days of receipt
of Tenant’s notice of the existence of such condition or conditions, then Tenant
may terminate this Lease by written notice thereof to Landlord at any time after
the end of such ten (10) day period but prior to Landlord’s rectifying such
condition or conditions.  If Tenant so terminates this Lease, this Lease shall
terminate without recourse to the parties hereto.  If at the time Tenant so
terminates this Lease, Tenant is presently occupying the Temporary Premises
pursuant to the provisions of Section 1 hereof, Tenant may continue to occupy
the Temporary Premises for an additional ninety (90) days after delivery of such
termination notice, subject to the provisions of the third paragraph of Section
1 hereof with respect to any holding over after the end of such ninety (90) day
period.

 

The following are herein referred to collectively and individually as
“Landlord’s Delays” (subject to the limitation that any of the following delays
shall not be deemed a “Landlord’s Delay” if it occurs concurrently with any act
or omission of Tenant or its agents, employee or contractors which also causes a
delay in the construction of the Improvements):

 

(i)    any act or omission of Landlord or its agents/ employees, or contractors
of which Tenant notifies Landlord will cause a delay in the construction of the
Improvements;

 

(ii)   Tenant is unable to obtain a building permit from the City of Lowell for
construction of the Improvements due solely to a condition or conditions
existing in the Building outside of the Premises or on the Land; or

 

(iii)  Tenant is unable to obtain a certificate of occupancy from the City of
Lowell in connection with the completion of the Improvements due solely to a
condition or conditions existing in the Building outside of the Premises or on
the Land.

 

If, as a result of Landlord’s Delays, Tenant is unable to substantially complete
construction of the Improvements on or prior to the date which is the
seventy-fifth day after the Delivery Date and provided that Tenant has exercised
diligent efforts to complete construction of the Improvements in a timely

 

 

13

--------------------------------------------------------------------------------


 

manner, then the Commencement Date shall be extended beyond such date by the
number of days of delay in construction of the Improvements attributable to
Landlord’s Delays but in no event shall the Commencement Date be extended beyond
the date of receipt by Tenant of a certificate of occupancy from the City of
Lowell in connection with the completion of the Improvements.

 

6.             UTILITIES AHD OTHER SERVICES

 

A.            Utilities and Services Furnished by Landlord.  Landlord agrees to
furnish or cause to be furnished to the Premises, the utilities and services
described in Exhibit “C” attached hereto and incorporated herein (hereinafter
referred to collectively as “Landlord’s Services”), subject to the conditions
and in accordance with the standards set forth in this Section 6 and in Exhibit
“C”.

 

All costs and expenses incurred by Landlord in connection with furnishing
Landlord’s Services shall be included as part of Expenses pursuant to Section 2
hereof except for the cost of furnishing electrical energy to the Premises. 
With respect to electrical energy, Landlord has installed a separate meter for
electrical energy to the Premises.  Tenant shall obtain all of its electrical
energy from Landlord and shall pay all of Landlord’s charges for Tenant’s
electrical energy usage (such obligation to commence on the Delivery Date and at
all times thereafter until the end of the Term), which charges shall be based
upon meter readings and shall not include any mark-up above what Landlord is
charged for Tenant’s electrical energy usage by the electric utility company.

 

B.            Special and Additional Usage.  Landlord may impose a reasonable
charge for any utilities and services, including without limitation, heating and
air conditioning, electricity, and water, provided by Landlord by reason of: (i)
any use of the Premises at any time other than the hours set forth above or in
Exhibit “C”; (ii) any use beyond what Landlord agrees herein or in Exhibit “C”
to furnish; or (iii) special electrical, cooling and ventilating needs created
by Tenant’s telephone equipment, computers, electronic data processing equipment
and other similar equipment or uses.  Upon request of Tenant, Landlord shall
provide to Tenant appropriate back-up documentation supporting any such charge. 
The charge to Tenant for such additional utilities and services shall not
include any mark-up above what Landlord is charged for such utilities or
services by the applicable utility company or service vendor unless and in such
amount as such mark-up is commercially reasonable, provided, however, there
shall be no mark-up above what Landlord is charged for additional cleaning
services by the applicable service vendor.

 

14

--------------------------------------------------------------------------------


 

C.            Cooperation; Payment of Charges.  Tenant agrees to cooperate fully
at all times with Landlord and to abide by all reasonable regulations and
requirements which Landlord may prescribe for the use of the above utilities and
services.  Tenant agrees to pay any reasonable charge imposed by Landlord
pursuant to Section 6(b) above and any failure to pay any excess costs as
described above shall constitute a breach of the obligation to pay Rent under
this Lease and shall entitle Landlord to the rights herein granted for such
breach and shall entitle Landlord to immediately discontinue providing such
additional or special service.  Tenant’s use of electricity shall at no time
exceed the capacity of the service to the Premises or the electrical risers or
wiring installation.

 

D.            Failure, Stoppage or Interruption of Service; No Release from
Obligations.  Landlord shall not be liable for, and Tenant shall not be entitled
to any abatement or reduction of Rent by reason of, Landlord’s failure to
furnish any of the foregoing services when such failure is caused by accident,
breakage, repairs, riots, strikes, lockouts or other labor disturbance or labor
dispute of any character, governmental regulation, moratorium or other
governmental action, inability by exercise of reasonable diligence to obtain
electricity, water or fuel, or by any other cause beyond Landlord’s immediate
control or for stoppages or interruptions of any such services for the purpose
of making necessary repairs or improvements.  Failure, stoppage or interruption
of any such service shall not be construed as an actual or constructive eviction
or as a partial eviction against Tenant, or release Tenant from the prompt and
punctual performance by Tenant of the covenants contained herein or operate to
abate Rent.

 

Notwithstanding the foregoing provisions of this Section 6.D or anything else in
this Lease to the contrary, in the event of an interruption of an essential
Building service, if such interruption is (i) within Landlord’s reasonable
control, (ii) not due in whole or in part to any act or omission of Tenant or
any agent, contractor, employee or invitee of Tenant, and (iii) of such a
substantial or serious nature that it effectively prevents Tenant from using all
or substantial portion of the Premises for more than ten (10) consecutive days,
then the Rent shall be equitably abated from and after such tenth consecutive
day until such interruption is ended.

 

Notwithstanding the foregoing provisions of this Section 6.D or anything else in
this Lease to the contrary, in the event of an interruption of an essential
Building service, if such interruption is (i) not within Landlord’s reasonable
control, (ii) not due in whole or in part to any act or omission of Tenant or
any agent, contractor, employee or invitee of Tenant and (iii) of such a
substantial or serious nature that it effectively prevents Tenant from using all
or substantial portion of the

 

15

--------------------------------------------------------------------------------


 

Premises for more than thirty (30) consecutive days, then the Rent shall be
equitably abated from and after such thirtieth consecutive day until such
interruption is ended.

 

Notwithstanding the foregoing provisions of this Section 6.D or anything else in
this Lease to the contrary, in the event of an interruption of an essential
Building service, if such interruption is (i) not due in whole or in part to any
act or omission of Tenant or any agent, contractor, employee or invitee of
Tenant and (ii) of such a substantial or serious nature that it effectively
prevents Tenant from using all or substantial portion of the Premises for more
than one hundred eighty (180) consecutive days, then Tenant shall have the right
to terminate the Lease at any time after such one hundred eighty (180) day
period but prior to the date such interruption is ended.  If Tenant terminates
this Lease pursuant to the provisions of the immediately preceding sentence,
then this Lease shall terminate without recourse to the parties hereto.

 

E.             Limitation and Unavailability of Service.  Anything hereinabove
to the contrary notwithstanding, Landlord and Tenant agree that Landlord’s
obligation to furnish heat, electricity, air conditioning and/or water to the
Premises shall be subject to and limited by all laws, rules, and regulations of
any governmental authority affecting the supply, distribution, availability,
conservation or consumption of energy, including, but not limited to, heat,
electricity, gas, oil and/or water.  Landlord shall abide by all such
governmental laws, rules and regulations and, in so doing, Landlord shall not be
in default in any manner whatsoever under the terms of this Lease, and
Landlord’s compliance therewith shall not affect in any manner whatsoever
Tenant’s obligation to pay the full Rent set forth in this Lease, except as
otherwise provided in Section 6.D above.  Notwithstanding any of the foregoing
to the contrary, except in emergency situations, Landlord shall provide Tenant
reasonable prior notice of any action to be taken by Landlord which would
materially adversely interfere with the performance of Landlord’s Services or
otherwise interfere with Tenant’s permitted use of the Premises.

 

F.             Load Bearing Capacity.  Tenant shall not place a load upon any
floor of the Premises which exceeds the load per square foot which such floor
was designed to carry (which capacity is 100 pounds per square foot, live load)
and which is allowed by law.  Landlord reserves the right to prescribe in a
reasonable manner the weight and position of all safes and heavy installations
which Tenant wishes to place in the Premises so as to properly distribute the
weight thereof.

 

G.            Unreasonable Noise or Vibration.  Business machines and mechanical
equipment belonging to Tenant which cause unreasonable noise or vibration that
may be transmitted to the structure of

 

16

--------------------------------------------------------------------------------


 

the Building or to any leased space to such a degree as to be objectionable to
Landlord or to any tenants in the Building shall be placed and maintained by
Tenant, at Tenant’s expense, on vibration eliminators or other devices
sufficient to eliminate such unreasonable noise or vibration.

 

H.            Telephone.  Subject to applicable codes, Landlord has or will
cause to be installed telephone riser cables (collectively the “riser cables”)
from the outside of the Building to the telephone room serving the floor upon
which the Premises are located.  Tenant shall have the right to use the riser
cables by installing telephone lines (the “telephone lines”) from the Premises
to the telephone room located on the floor or floors on which the Premises are
located, if and to the extent such telephone lines are not now in place. 
Landlord makes no representations or warranties with respect to the capacity,
suitability or design of the riser cables, telephone rooms or telephone lines. 
If there is more than one tenant on a floor, Landlord shall allocate hook-ups to
the telephone room based on the proportion of rentable square feet that each
tenant occupies on the floor.  The installation and hook-up of telephone lines
by Tenant shall be subject to all of the terms and conditions of this Lease,
including, without limitation, Section 10 of this Lease.  Except as otherwise
provided in Section 6.D above, Landlord shall not be liable for, and Tenant
waives all claims with respect to, any damages or losses sustained by Tenant or
by any occupant of the Premises, including, without limitation, any
compensatory, property or consequential damages, resulting from the operation or
maintenance of the riser cables, telephone rooms and telephone lines, including,
without limitation, (i) any damage to Tenant’s telephone lines, telephones or
other equipment connected to the telephone lines, or (ii) interruption or
failure of, or interference with, telephone or other service coming through the
telephone lines to the Premises.

 

7.             RULES AND REGULATIONS.  Tenant shall observe and comply and shall
cause its subtenants, assignees, invitees, employees, contractors and agents to
observe and comply, with the rules and regulations listed on Exhibit “D”
attached hereto and incorporated herein with such reasonable modifications and
additions thereto as Landlord may make and notify Tenant of from time to time. 
Landlord shall not be liable for failure of any person to obey such rules and
regulations.  Landlord shall not be obligated to enforce such rules and
regulations against any person, and the failure of Landlord to enforce any such
rules and regulations shall not constitute a waiver thereof or relieve Tenant
from compliance therewith.  Subject to the foregoing, Landlord shall not
discriminate against Tenant in enforcing such rules and regulations.  If there
are any conflicts between the provisions of the rules and regulations and the
other provisions of this Lease, the other provisions of this Lease shall
govern.  If another occupant of the Building violates any Building rules

 

17

--------------------------------------------------------------------------------


 

and regulations applicable to such occupant and Tenant’s use of the premises is
materially adversely affected as a result of such violation.  Landlord shall use
reasonable efforts to enforce the applicable rules and regulations against such
occupant provided that Tenant notifies Landlord of such violation and agrees to
reimburse Landlord for its reasonable cost of enforcing such rules and
regulations against such occupant.  If Landlord collects from such occupant all
or any portion of such reasonable cost of enforcement prior to Tenant’s
reimbursement to Landlord, then the amount of such reimbursement due and payable
by Tenant to Landlord shall be reduced by the amount so collected by Landlord
from such occupant.  If Landlord collects from such occupant all or any portion
of such reasonable cost of enforcement after Tenant’s reimbursement to Landlord,
then Landlord shall credit to Tenant against future payments of Rent the amount
30 collected by Landlord from such occupant.  Nothing herein shall obligate
Landlord to use any efforts to collect any such costs against such occupant, and
Landlord shall have no such obligation hereunder.

 

8.             CERTAIN RIGHTS RESERVED TO LANDLORD.  Landlord reserves the
following rights, each of which Landlord may exercise without notice to Tenant
(except as provided below) and without liability to Tenant, and the exercise of
any such rights shall not be deemed to constitute an eviction or disturbance of
Tenant’s use or possession of the Premises and shall not give rise to any claim
for set-off or abatement of rent or any other claim:  (a) to change the name or
street address of the Building or the suite number of the Premises; (b) to
install, affix and maintain any and all signs on the exterior or interior of the
Building; (c) to make repairs, decorations, alterations, additions, or
improvements, whether structural or otherwise, in and about the Building, and
for such purposes (upon reasonable prior notice to Tenant except in an emergency
situation) to enter upon the Premises, temporarily close doors, corridors and
other areas in the Building and interrupt or temporarily suspend services or use
of common areas, and Tenant agrees to pay Landlord for overtime and similar
expenses incurred with respect to work to be done within the Premises at the
request of Tenant if such work is done other than during ordinary business hours
at Tenant’s request; (d) to retain at all times, and to use in appropriate
instances, keys to all doors within and into the Premises; (e) to grant to any
person or to reserve unto itself the exclusive right to conduct any business or
render any service in the Building; (f) to show or inspect the Premises at
reasonable times and upon reasonable prior notice; (g) to install, use and
maintain in and through the Premises, pipes, conduits, wires and ducts serving
the Building, provided that such pipes, conduits, wires and ducts shall be
located above ceiling surfaces, below floor surfaces or within perimeter walls
of the Premises except in the case of minor and insubstantial encroachments
beyond such areas, in which event such pipes, conduits, wires and ducts shall be
located as

 

18

--------------------------------------------------------------------------------


 

close to those areas as practicable (Landlord agrees to use reasonable efforts
to locate such pipes, conduits, wires and ducts above ceiling surfaces, below
floor surfaces or within perimeter walls of the Premises); and (h) to take any
other action which Landlord deems reasonable in connection with the operation,
maintenance or preservation of the Building, provided that such other action
does not unreasonably interfere with Tenant’s access or use of the Premises
except in an emergency situation.  Landlord agrees that, in exercising any
rights reserved to Landlord in this Section 8 or elsewhere in this Lease,
Landlord shall use reasonable efforts to minimize any interference with Tenant’s
access to or permitted use of the Premises.

 

9.             MAINTENANCE AND REPAIRS.  Subject to Landlord’s obligations
expressly set forth in this Lease, Tenant, at its expense, shall maintain and
keep the Premises in good order and repair at all times during the Term,
reasonable wear and tear, damage caused by fire or other casualty, damage caused
by taking or damage caused by the negligence or willful misconduct of Landlord
or its agents, employees or contractors excepted.  In addition, Tenant shall
reimburse Landlord for the cost of any repairs to the Building necessitated by
the acts or omissions of Tenant, its subtenants, assignees, invitees, employees,
contractors and agents, to the extent Landlord is not reimbursed for such costs
under its insurance policies.  Subject to the preceding sentence, Landlord shall
perform any maintenance or make any repairs to the Building as Landlord shall
desire or deem necessary for the safety, operation or preservation of the
Building, or as Landlord may be required or requested to do by any governmental
authority or by the order or decree of any court or by any other proper
authority.

 

Landlord, throughout the Term, shall keep and maintain, or cause to be kept and
maintained the structural components of the Building (including, without
limitation, the roof and the roof membrane), all common areas of the Property,
and all Building systems (excluding only those non-standard portions of Building
systems which are (a) located within a tenant’s premises and (b) service only
such tenant’s premises and (c) are required by the terms of such tenant’s lease
to be maintained by such tenant) in a neat, safe and orderly condition and shall
make all necessary repairs thereto.  Landlord shall also make all repairs,
replacements, additions, alterations and improvements to the Building (including
the Premises) and the common areas of the Property which are required by any
law, statute, code, ordinance, by-law, order, judgment, decree, rule or
regulation of any governmental authority except such of the foregoing as are
required because of a specific nongeneral business office use made of the
Premises by Tenant hereunder.  Except as otherwise provided in this Lease, the
cost of all such repairs,

 

19

--------------------------------------------------------------------------------


 

replacements,  alterations,  additions and improvements  shall be borne by 
Landlord and shall be  included as part of Expenses.

 

10.           ALTERATIONS.

 

A.            Requirements.  Tenant shall not make any replacement, alteration,
improvement or addition to or removal from the Premises (collectively an
“alteration”) without the prior written consent of Landlord, which consent shall
not be unreasonably withheld or delayed.  In the event Tenant proposes to make
any alteration, Tenant shall, prior to commencing such alteration, submit to
Landlord for prior written approval:  (i) detailed plans and specifications;
(ii) sworn statements, including the names, addresses and copies of contracts
for all contractors; (iii) all necessary permits evidencing compliance with all
applicable governmental rules, regulations and requirements; (iv) certificates
of insurance in form and amounts required by Landlord, naming Landlord and any
other parties designated by Landlord as additional insureds; and (v) all other
documents and information as Landlord may reasonably request in connection with
such alteration.  Neither approval of the plans and specifications nor
supervision of the alteration by Landlord shall constitute a representation or
warranty by Landlord as to the accuracy, adequacy, sufficiency or propriety of
such plans and specifications or the quality of workmanship or the compliance of
such alteration with applicable law.  Tenant shall pay the entire cost of the
alteration.  Each alteration shall be performed in a good and workmanlike
manner, in accordance with the plans and specifications approved by Landlord,
and shall meet or exceed the standards for construction and quality of materials
established by Landlord for the Building.  In addition, each alteration shall be
performed in compliance with all applicable governmental and insurance company
laws, regulations and requirements.  Each alteration shall be performed by union
contractors if required by Landlord and in harmony with Landlord’s employees,
contractors and other tenants.  Each alteration, whether temporary or permanent
in character, made by Landlord or Tenant in or upon the Premises (excepting only
Tenant’s furniture, equipment and trade fixtures) shall become Landlord’s
property and shall remain upon the Premises at the expiration or termination of
this Lease without compensation to Tenant; provided, however, that Landlord
shall have the right to require Tenant to remove such alteration at Tenant’s
sole cost and expense in accordance with the provisions of Section 16 of this
Lease (provided that with respect to any alteration, Landlord notifies Tenant
prior to the installation of such alteration that such removal will be required
and if Landlord does not so notify Tenant then Tenant shall have no obligation
to remove such alteration).  Notwithstanding anything herein to the contrary,
Tenant shall remove from the Premises any cables or wires installed by Tenant in
the Premises.

 

20

--------------------------------------------------------------------------------


 

Tenant acknowledges that the Premises may constitute a place of public
accommodation or a commercial facility under Title III of the Americans with
Disabilities Act (the “ADA”) and that the ADA is applicable to both an owner and
a lessee of a place of public accommodation or commercial facility.  Tenant
further acknowledges that under the ADA any structural alteration to the
Premises must comply with accessibility standards set forth in the rules
promulgated by the Department of Justice at 28 C.F.R. 36,101 et. seq.  in the
event Tenant makes any structural alteration to the Premises which would require
compliance with Title III of the ADA and the accessibility standards promulgated
by the Department of Justice, Tenant agrees to design and build such structural
alterations so as to comply with the ADA and the accessibility standards. 
Notwithstanding any of the foregoing to the contrary, Landlord shall be
responsible for any and all alterations to the Building outside of the Premises
required to comply with the ADA and the accessibility standards.  Nothing
contained herein shall be construed to modify the requirement that any
alteration to the Premises must have the prior written approval of Landlord, and
such approval, if given, shall not be construed to be a waiver by Landlord of
Tenant’s obligations and agreements as set forth in this Section 10.

 

Notwithstanding anything in this Section 10 to the contrary, Landlord’s consent
shall not be required with respect to any alterations which satisfy all of the
following criteria (hereinafter referred to as “Permitted Alterations”):

 

(i)                                     the value of the work to be performed is
less than $50,000.00;

 

(ii)                                  such work otherwise complies with all
other provisions of this Lease;

 

(iii)                               such work does not affect the Building
structure or Building systems; and

 

(iv)                              such work does not involve any changes visible
from the exterior of the Premises.

 

Although Landlord’s consent shall not be required for any Permitted Alteration,
all of the other provisions of this Section 10 shall apply to any such Permitted
Alteration, except that Tenant shall, at least ten (10) days prior to commencing
any such Permitted Alteration, submit to Landlord detailed plans and
specifications for such Permitted Alteration but Landlord approval of such plans
and specifications shall not be required.

 

B.            Liens.  Upon completion of any alteration, Tenant shall promptly
furnish Landlord with sworn owner’s and contractors statements and full and
final waivers of lien covering all labor and materials included in such
alteration.  Tenant shall not

 

21

--------------------------------------------------------------------------------


 

permit any mechanic’s lien to be filed against the Building, or any part
thereof, arising cut of any alteration performed, or alleged to have been
performed, by or on behalf of Tenant.  If any such lien is filed, Tenant shall
within five (5) days after Landlord has delivered to Tenant notice of the filing
have such lien released of record or deliver to Landlord a bond in form, amount,
and issued by a surety reasonably satisfactory to Landlord, indemnifying
Landlord against all costs and liabilities resulting from such lien and the
foreclosure or attempted foreclosure thereof.  If Tenant fails to have such lien
so released or to deliver such bond to Landlord within such five (5) day period,
Landlord, without investigating the validity of such lien, may pay or discharge
the same; and Tenant shall reimburse Landlord upon demand for the amount so paid
by Landlord, including Landlord’s reasonable expenses and attorneys’ fees.

 

11.           INSURANCE.

 

A.            Tenant’s Insurance.  Tenant, at its expense, shall maintain at all
times during the Term the following insurance policies:  (a) fire insurance,
including extended coverage, vandalism, malicious mischief, sprinkler leakage
and water damage coverage and demolition and debris removal, insuring the full
replacement cost of all equipment, furniture and other personal property owned
or used by Tenant and located in the Premises; (b) commercial general liability
insurance, contractual liability insurance and property damage insurance with
respect to the Property and the Premises, with limits to be set by Landlord from
time to time but in any event not less than $2,000,000.00 combined single limit
for personal injury, sickness or death or for damage to or destruction of
property for any one (1) occurrence and not less than $3,000,000.00 combined
single limit for personal injury, sickness or death or for damage or destruction
of property for total claims in the aggregate during any one (1) policy year;
and (c) insurance against such other risks and in such other amounts as Landlord
may from time to time reasonably require.  The form of all such policies and
deductibles thereunder shall be subject to Landlord’s prior reasonable approval.
All such policies shall be issued by insurers reasonably acceptable to Landlord
and licensed to do business in the State in which the Premises are located and
shall contain a waiver of any rights of subrogation thereunder.  In addition,
the policies (except for the policy described in (a) above) shall name Landlord
and any other parties reasonably designated by Landlord as additional insureds,
the policies shall require at least thirty (30) days’ prior written notice to
Landlord and such other parties designated by Landlord of termination or
modification which restricts the coverage provided by such policy(s) and the
policies shall be primary and not contributory.  Tenant shall at least fifteen
(15) days prior to the Commencement Date, and within fifteen (15) days prior to
the expiration of each such policy, deliver to Landlord certificates

 

22

--------------------------------------------------------------------------------


 

evidencing the foregoing insurance or renewal thereof, as the case may be.

 

B.            Landlord’s Insurance.  Landlord shall take out and maintain in
force throughout the Term, in a company or companies authorized to do business
in Massachusetts, (i) casualty insurance on the Building in an amount equal to
the full replacement value of the Building (exclusive of foundations), covering
all risks of direct physical loss or damage and so-called “extended coverage”
risks and (ii) commercial general liability insurance with respect to the
Building in such amounts as Landlord may from time to time deem necessary or
desirable. This insurance may be maintained in the form of a blanket policy
covering the Building as well as other properties owned by Landlord so long as
the blanket policy does not reduce the limits nor diminish the coverage required
herein.  Landlord’s casualty insurance on the Building shall also cover the full
replacement cost of the Improvements and any other alterations to the Premises
made by Tenant provided that Landlord is furnished with an accurate,
reproducible “as-built” plan of the Improvements and any other alterations as
constructed.  Landlord shall have no obligation to maintain such insurance
coverage with respect to the Improvements or any other alterations unless and
until Landlord is furnished with such “as-built” plan.  Tenant shall pay to
Landlord within tan (10) days of receipt of invoice therefor, any additional
charge to Landlord from its insurance company in connection with the inclusion
of the Improvements and any other alterations in Landlord’s casualty insurance
policy.

 

12.           WAIVER AND INDEMNITY.

 

A.            Waiver.  Tenant releases Landlord, its property manager and their
respective agents and employees from, and waives all claims for, damage or
injury to person or property and loss of business sustained by Tenant and
resulting from the Building or the Premises or any part thereof or any equipment
therein becoming in disrepair, or resulting from any accident in or about the
Building.  This paragraph shall apply particularly/ but not exclusively, to
flooding, damage caused by Building equipment and apparatus, water, snow, frost,
steam, excessive heat or cold, broken glass, sewage, gas, odors, excessive noise
or vibration or the bursting or leaking of pipes, plumbing fixtures or sprinkler
devices.

 

In any case in which Tenant shall be obligated under any provision of this Lease
to pay to Landlord any loss, cost, damage, liability or expense suffered or
incurred by Landlord, Landlord shall allow Tenant as an offset against the
amount thereof (i) the net proceeds of any insurance received by Landlord or to
be received by Landlord for or on account of such loss, cost, damage, liability
or expense, provided that the allowance of such offset does not invalidate or
prejudice the

 

23

--------------------------------------------------------------------------------


 

policy or polices under which such proceeds were payable, and (ii) if such loss,
cost, damage, liability or expense shall have been, caused by a peril against
which Landlord has agreed to procure insurance coverage under the terms of this
Lease, the amount of such insurance coverage, whether actually procured by
Landlord.  Any subtenant or assignee of Tenant (as allowed pursuant to the
provisions of Section 15 of this Lease) shall have the benefit of the provisions
of this paragraph provided that such subtenant or assignee agrees directly with
Landlord that Landlord will have the benefit of the next following paragraph as
between Landlord and such subtenant or assignee as opposed to Tenant.

 

In any case in which Landlord shall be obligated under any provision of this
Lease to pay to Tenant any loss, cost, damage, liability or expense suffered or
incurred by Tenant, Tenant shall allow Landlord as an offset against the amount
thereof (i) the net proceeds of any insurance received or to be received by
Tenant for or on account of such loss, cost, damage, liability or expense,
provided that the allowance of such offset does not invalidate the policy or
policies under which such proceeds were payable, and (ii) if such loss, cost,
damage, liability or expense shall have been caused by a peril against which
Tenant has agreed to procure insurance coverage under the terms of this Lease,
the amount of such insurance coverage, whether actually procured by Tenant.

 

B.            Indemnity  Tenant agrees to indemnify, defend and hold harmless
Landlord, its property manager and their respective agents and employees, from
and against any and all claims, demands, actions, liabilities, damages, costs
and expenses (including attorneys’ fees), for injuries to any persons and damage
to or theft or misappropriation or loss of property (i) occurring in or about
the Property if caused by the misconduct or negligence of Tenant or its agents,
contractors, invitees or employees or (ii) resulting from any activity, work, or
thing done, permitted or suffered by Tenant in the Premises (including, without
limitation, any alteration by Tenant). Without limiting the foregoing, Tenant
shall indemnify, defend and hold Landlord harmless from any claims, liabilities,
damages, costs and expenses arising out of the use or storage of hazardous or
toxic materials in the Building by Tenant.  If any such proceeding is filed
against Landlord or any such indemnified party, Tenant agrees to defend Landlord
or such party in such proceeding at Tenant’s sola cost by legal counsel
reasonably satisfactory to Landlord, if requested by Landlord (Landlord agreeing
that legal counsel selected by Tenant’s insurer shall be satisfactory to
Landlord).  Notwithstanding anything in this Section 12.B to the contrary, no
Tenant indemnification of Landlord, its property manager or their respective
agents and employees contained in this Section 12.S shall apply to any claim,
demand, action, liability, damage, coat or expense

 

24

--------------------------------------------------------------------------------


 

(including attorneys’ fees) to the extent such arises from or is caused by the
willful misconduct or negligence of Landlord or its agent

s, contractors or employees.

 

Landlord agrees to indemnify, hold harmless and defend Tenant from and against
all claims, damages, expenses (including, without limitation, reasonable
attorneys’ fees and reasonable investigative and discovery costs), liabilities
and judgments, on account of injury to persons, loss of life, or damage to
property occurring in or about the Property, caused by the tortious misconduct
or negligence of Landlord or its agents, contractors, servants or employees;
provided, however, Landlord does not indemnify Tenant against any injury, loss
of life or damage to property to the extent such arises from or is caused by the
misconduct or negligence of Tenant or its agents, contractors, servants or
employees.  If any such proceeding is filed against Tenant, Landlord agrees to
defend Tenant in such proceeding at Landlord’ s sole cost by legal counsel
reasonably satisfactory to Tenant, if requested by Tenant (Tenant agreeing that
Legal counsel selected by Landlord’s insurer shall be satisfactory to Tenant).

 

13.           FIRE AND CASUALTY.

 

A.            Obligation to Repair or Rebuild.  If the Premises or the Building
shall be damaged or destroyed by fire or other casualty, Tenant shall promptly
notify Landlord of any damage or destruction to the Premises which Tenant has
knowledge or is aware of, and Landlord, subject to its mortgagee’s consent and
to the conditions set forth in this Section 13, shall repair, rebuild or replace
such damage and restore the Premises and/or the Building, subject to Section
13.f below, to substantially the same condition in which they were immediately
prior to such damage or destruction; provided, however, that Landlord shall only
be obligated to restore such damage which is covered by its fire and all risk
insurance policies.

 

B.            Commencement and Completion of Work.  The work shall be commenced
promptly and completed’ with due diligence, taking into account the time
required by Landlord to effect a settlement with, and procure insurance proceeds
from, the insurer, and for delays beyond Landlord’s reasonable control..

 

C.            Application of Proceeds.  The net amount of any insurance proceeds
(excluding proceeds received pursuant to any rental interruption coverage
obtained by Landlord), recovered by reason of the damage or destruction of the
Building in excess of the cost of adjusting the insurance claim and collecting
the insurance proceeds (such excess amount being hereinafter called the “net
insurance proceeds”) shall be applied towards the reasonable cost of
restoration.  If the net insurance proceeds are more than adequate to complete
such restoration, the amount

 

25

--------------------------------------------------------------------------------


 

by which the net insurance proceeds exceed the cost of restoration will be
retained by Landlord.

 

D.            Tenant’s Personal Property and Alterations.  Landlord’s obligation
or election to restore the Premises under this Section 13 shall not include the
repair, restoration or replacement of the furniture or any other personal
property owned by or in the possession of Tenant.  In addition Landlord shall
not be under any obligation to repair, restore or replace the Improvements or
any other alterations made by or on behalf of Tenant unless and until Landlord
is furnished an accurate reproducible “as-built” plan of the Improvements or any
other alterations, as constructed.

 

E.             Abatement of Rent.  Tenant will receive an abatement of Rent to
the extent and during the time the Premises are rendered untenantable due to
fire or other casualty, such Rent to abate in such proportion as the part of the
Premises thus destroyed or rendered untenantable bears to the total Premises
from the date of such damage or destruction and until the earlier of  (i)
Landlord obtains a certificate of occupancy with respect to completion of such
repairs or (ii) Tenant recommences use of such part of the Premises and, in
cases in which the Premises are being restored by Landlord, to be conditioned
upon Tenant not occupying such part of the Premises for the conduct of business.
If the Premises are so slightly damaged by such fire or other casualty as not to
be rendered in any part untenantable, Landlord shall make the repairs it deems
necessary with reasonable promptness and the payment of Rent shall not be
affected thereby. Tenant shall, at its own cost and expense, remove such of its
furniture and furnishings and other belongings from the Premises as Landlord
shall require in order to repair and restore the Premises.

 

F.             Landlord’s Option Not to Restore.  Notwithstanding the foregoing
provisions, if there is substantial destruction of the Property, or if, in the
judgment of Landlord’s architect, any damage cannot be repaired and the Premises
cannot be made tenantable within one hundred twenty (120) days of such damage,
Landlord shall have the option not to restore, and may elect to terminate this
Lease by sending a written notice of such termination to Tenant, the notice to
specify a termination date no less than thirty (30) days after its
transmission.  Landlord shall notify Tenant in writing within sixty (60) days
after the data of such damage or destruction of such architect’s estimate of the
period of time required to repair and restore the Premises to a tenantable
condition.  If such period of time exceeds one hundred fifty (150) days, Tenant
shall also have the right to terminate this Lease by written notification to
Landlord of such termination within fifteen (15) days of delivery of Landlord’s
notice to Tenant,

 

26

--------------------------------------------------------------------------------


 

G.            Tenant’s Right to Terminate.  Notwithstanding anything herein to
the contrary, if Landlord fails to make the Premises tenantable within one
hundred eighty (180) days from the date of the damage, then Tenant may terminate
this Lease by notice to Landlord at any time after the end of such one hundred
eighty (180) day period but prior to the date that the Premises are again made
tenantable.

 

14.           CONDEMNATION.  If the Premises or the Building is rendered
untenantable by reason of a condemnation (or by a deed given in lieu thereof),
then either party may terminate this Lease by giving written notice of
termination to the other party within thirty (30) days after such condemnation,
in which event this Lease shall terminate effective as of the date of such
condemnation.  If this Lease so terminates, Rent shall be paid through and
apportioned as of the date of such condemnation.  If such condemnation does not
render the Premises or the Building untenantable, this Lease shall continue in
effect and Landlord shall promptly restore the portion not condemned to the
extent reasonably possible to the condition existing prior to the condemnation. 
In such event, however, Landlord shall not be required to expend an amount in
excess of the proceeds received by Landlord from the condemning authority. 
Landlord reserves all rights to compensation (except for any awards payable
directly to Tenant for relocation expenses and except for any award for
alterations to the Premises paid for by Tenant except to the extent any such
award diminishes the award payable to Landlord on account of any such
condemnation) for any condemnation.  Tenant hereby assigns to Landlord any right
Tenant may have to such compensation (except as provided in the immediately
preceding sentence), and Tenant shall make no claim against Landlord or the
condemning authority for compensation (except as provided in the immediately
preceding sentence) for termination of Tenant’s leasehold interest under this
Lease or interference with Tenant’s business.

 

15.           ASSIGNMENT AND SUBLETTING.

 

A.            Landlord’s Consent.  Tenant shall not, without the prior written
consent of Landlord:  (i) assign, convey, mortgage or otherwise transfer this
Lease or any interest hereunder, or sublease the Premises, or any part thereof,
whether voluntarily or by operation of law; or (ii) permit the use of the
Premises by any person other than Tenant and its employees.  Any such transfer,
sublease or use described in the preceding sentence (a “Transfer”) occurring
without the prior written consent of Landlord shall be void and of no effect. 
Landlord’s consent to any Transfer shall not constitute a waiver of Landlord’s
right to withhold its consent to any future Transfer.  Landlord may require as a
condition to its consent to any assignment of this Lease that the assignee
execute an instrument in which such assignee assumes the obligations of Tenant
hereunder.  For the

 

27

--------------------------------------------------------------------------------


 

purposes of this paragraph, the transfer (whether direct or indirect) of all or
a majority of the capital stock in a corporate Tenant (other than the shares of
the capital stock of a corporate Tenant whose stock is publicly traded) or the
merger, consolidation or reorganization of such Tenant and the transfer of all
or any general partnership interest in any partnership Tenant shall be
considered a Transfer.  Notwithstanding anything in this Section 15.A to the
contrary, Landlord consent shall not be required in connection with a Transfer
to a Successor Affiliate (as defined below) provided that (a) the Successor
Affiliate has a tangible net worth computed in accordance with generally
accepted accounting principles at least equal to the net worth of Tenant as of
the date which is one (1) year prior to the effective date of the proposed
Transfer, or, in the event of a sublease of less than all of the Premises, the
Successor Affiliate and Tenant have an aggregate tangible net worth computed in
accordance with generally accepted accounting principles at least equal to the
net worth of Tenant as of the date which is one (1) year prior to the effective
date of the proposed Transfer, (b) proof satisfactory to Landlord of such, net
worth shall have been delivered to Landlord at least ten (10) days prior to the
effective date of such Transfer, and (c) the Successor Affiliate agrees directly
with Landlord, by written instrument satisfactory to Landlord, to be bound by
all of the obligations of Tenant hereunder.  Notwithstanding anything in this
Section 15.A to the contrary, Landlord consent shall not be required in
connection with a transfer to a “Related Affiliate” (as defined below) provided
that prior to the effective date of such Transfer the Related Affiliate agrees
directly with Landlord, by written instrument satisfactory to Landlord, to be
bound by all of the obligations of Tenant hereunder.  The phrase “Related
Affiliate” shall mean any entity which controls, is controlled by or is under
common control with Tenant.  The phrase “Successor Affiliate” shall mean any
entity which succeeds to Tenant’s business by merger, consolidation or other
form of corporate reorganization.

 

B.            Standards for Consent.  If Tenant desires the consent of Landlord
to a Transfer, Tenant shall submit to Landlord, at least ten (10) business days
prior to the proposed effective date of the Transfer, a written notice which
includes such information as Landlord may require about the proposed Transfer
and the transferee.  If Landlord does not terminate this Lease, in whole or in
part, pursuant to Section 15.C, Landlord shall not unreasonably withhold its
consent to any assignment or sublease.  Landlord shall not be deemed to have
unreasonably withheld its consent if, in the reasonable judgment of Landlord: 
(i) the transferee is of a character or engaged in a business which is not in
keeping with the standards or criteria used by Landlord in leasing the Building;
(ii) the financial condition of the transferee is such that it may not be able
to perform its obligations in connection with this Lease (or, in the case of a

 

28

--------------------------------------------------------------------------------


 

sublease, the financial condition of the transferee is such that it may not be
able to perform its obligations in connection with such sublease); (iii) the
purpose for which the transferee intends to use the Premises or portion thereof
is in violation of the terms of this Lease or the lease of any other tenant in
the Building; (iv) the transferee is a tenant of the Building (except if there
is no other space reasonably comparable to the Premises from the perspective of
the transferee available for lease by Landlord in the Building at the time that
Landlord receives the above-referenced notice from Tenant, in which event the
transferee may be a tenant of the Building); (v) the rent to be charged the
transferee is less than the then fair market rental value of comparable space in
the Building (if Landlord has, within six (6) months of Tenant’s request for
consent to a Transfer, entered into a lease for comparable premises in the
Building, then fair market rental value shall be deemed to be the rent set forth
in such lease) (if Tenant is actively marketing the Premises for sublease or
assignment, Landlord agrees, upon request of Tenant, to quote Tenant the fair
market rental value of comparable premises in the Building); or (vi) any other
reasonable basis.  If Landlord wrongfully withholds its consent to any Transfer,
Tenant’s sole and exclusive remedy therefor, shall be to seek specific
performance of Landlord’s obligation to consent to such Transfer.

 

C.            Recapture.  Landlord shall have the right to terminate this Lease
as to that portion of the Premises covered by a Transfer.  Landlord may exercise
such right to terminate by giving notice to Tenant at any time within ten (10)
business days after the date on which Tenant has furnished to Landlord all of
the items required under Section 15.B above.  If Landlord exercises such right
to terminate, Landlord shall be entitled to recover possession of, and Tenant
shall surrender such portion of, the Premises on the effective date of the
proposed Transfer.  In the event Landlord exercises such right to terminate,
Landlord shall have the right to enter into a lease with the proposed transferee
without incurring any liability to Tenant on account thereof.  Tenant shall pay
to Landlord any reasonable attorneys’ fees and expenses incurred by Landlord in
connection with any proposed Transfer, whether or not Landlord consents to such
Transfer.

 

D.            No Release.  In no event shall any Transfer (including any
Transfer to a Related Affiliate or a Successor Affiliate) release or relieve
Tenant from its obligations to fully observe or perform all of the terms,
covenants and conditions of this Lease on its part to be observed or performed
(including liability arising during any renewal term of this Lease or with
respect to any expansion space included in the Premises).  It is agreed that the
liabilities and obligations of Tenant hereunder are enforceable either before,
simultaneously with or after

 

29

--------------------------------------------------------------------------------


 

proceeding against any assignee, sublessee or other transferee of Tenant.

 

16.           SURRENDER.  Upon the expiration or earlier termination of the Term
or Tenant’s right to possession of the premises, Tenant shall return the
Premises to Landlord in good order and condition, reasonable wear and tear
damage caused by taking or fire or other casualty and damage caused by the
negligence or willful misconduct of Landlord or its agents, contractors or
employees excepted.  If Landlord requires or permits Tenant to remove any
alterations pursuant to Section 10, then such removal shall be done in a good
and workmanlike manner; and upon such removal Tenant shall restore the Premises
to its condition prior to the installation of such alterations.  If Tenant does
not remove such alterations after request to do so by Landlord, Landlord may
remove the same and restore the Premises; and Tenant shall pay the cost of such
removal and restoration to Landlord upon demand.  Tenant shall also remove its
furniture, equipment, trade fixtures and all other items of personal property
from the Premises prior to the expiration or earlier termination of the Term or
Tenant’s right to possession of the Premises.  If Tenant does not remove such
items, Tenant shall be conclusively presumed to have conveyed the same to
Landlord without further payment or credit by Landlord to Tenant; or at
Landlord’s sole option such items shall be deemed abandoned, in which event
Landlord may cause such items to be removed and disposed of at Tenant’s expense,
without notice to Tenant (except that Landlord shall give Tenant ten (10) days
prior written notice to remove such items with respect to a termination of the
Lease not involving a default by Tenant) and without obligation to compensate
Tenant.

 

17.           DEFAULTS AND REMEDIES.

 

A.            Default.  The occurrence of any of the following shall constitute
a default (a “Default”) by Tenant under this Lease:

 

(i)                                     Tenant fails to pay any Rent when due
and such failure is not cured within five (5) business days after notice from
Landlord;

 

(ii)                                  Tenant fails to perform any other
provision of this Lease and such failure is not cured within thirty (30) days
(or within ten (10) days if the failure to perform involves a hazardous
condition) after receipt by Tenant of written notice from Landlord (except that
if such failure to perform is not cured within such thirty (30) day period (or
ten (10) day period, as applicable) because of governmental restrictions or any
other cause beyond the reasonable control of Tenant, then such thirty (30) day
period (or ten (10) day period, as applicable) may be extended for a reasonable
time, provided that

 

30

--------------------------------------------------------------------------------


 

there shall be no extension of time beyond such thirty (30) day period (or ten
(10) day period, as applicable) for the curing of any such failure to perform
unless, not more than twenty (20) days (or five (5) days with respect to any
failure to perform involving a hazardous condition) after receipt of the notice
from Landlord of Tenant’s failure to perform, Tenant (i) in writing shall
specify the cause on account of which the failure to perform cannot be cured
during such period and shall advise Landlord of its intention duly to institute
all steps necessary to cure the failure to perform, and (ii) shall as soon as
may be reasonable duly institute and thereafter diligently and in good faith
prosecute to completion all steps necessary to cure such failure to perform);

 

(iii)                               the leasehold interest of Tenant is levied
upon or attached under process of law;

 

(iv)                              Tenant or any guarantor of this Lease dies or
dissolves; or

 

(v)                                 any voluntary or involuntary proceedings are
filed by or against Tenant or any guarantor of this Lease under any bankruptcy/
insolvency or similar laws and, in the case of any involuntary proceedings, are
not dismissed within ninety (90) days after filing,

 

B.            Right of Re-Entry.  Upon the occurrence of a Default, Landlord may
elect to terminate this Lease, or, without terminating this Lease, terminate
Tenant’s right to possession of the Premises.  Upon any such termination, Tenant
shall immediately surrender and vacate the Premises and deliver possession
thereof to Landlord.  Tenant grants to Landlord the right to enter and repossess
the Premises and to expel Tenant and any others who may be occupying the
Premises and to remove any and all property therefrom, without being deemed in
any manner guilty of trespass and without relinquishing Landlord’s rights to
Rent or any other right given to Landlord hereunder or by operation of law.

 

C.            Reletting.  If Landlord terminates Tenant’s right to possession of
the Premises without terminating this Lease, Landlord may relet the Premises or
any part thereof.  In such case, Landlord shall use reasonable efforts to relet
the Premises on such terms as Landlord shall reasonably deem appropriate;
provided, however, Landlord may first lease Landlord’s other available space and
shall not be required to accept any tenant offered by Tenant or to observe any
instructions given by Tenant about such reletting.  Tenant shall reimburse
Landlord for the reasonable costs and expenses of reletting the Premises

 

31

--------------------------------------------------------------------------------


 

including, but not limited to, all brokerage, advertising, legal, alteration,
and other expenses incurred to secure a new tenant for the Premises.  In
addition, if the consideration collected by Landlord upon any such reletting,
after payment of the expenses of reletting the Premises which have not been
reimbursed by Tenant, is insufficient to pay monthly the full amount of the
Rent, Tenant shall pay to Landlord the amount of each monthly deficiency as it
becomes due.  If such consideration is greater than the amount necessary to pay
the full amount of the Rent, the full amount of such excess shall be retained by
Landlord and shall in no event be payable to Tenant.

 

D.            Termination of Lease.  If Landlord terminates this Lease, Landlord
may recover from Tenant and Tenant shall pay to Landlord, on demand, as and for
liquidated and final damages, an accelerated lump sun amount equal to the amount
by which Landlord’s reasonable estimate of the aggregate amount of Rent owing
from the data of such termination through the Expiration.  Date plus Landlord’s
estimate of the aggregate expenses of reletting the Premises, exceeds the fair
market rental value of the Premises for the same period (after deducting from
such fair market rental value the time needed to relet the Premises and the
amount of concessions which would normally be given to a new tenant), both
discounted to present value at the rate of five percent (5%) per annum.

 

E.             Other Remedies.  Landlord may but shall not be obligated to
perform any obligation of Tenant under this Lease with respect any condition
existing outside of the Premises or visible from outside of the Premises if such
obligation has not been completely performed by Tenant within ten (10) days of
written notice by Landlord to Tenant that such obligation has not been performed
by Tenant (but no such notice shall be required prior to Landlord’s performance
of such obligation if Tenant’s failure to perform such obligation has resulted
in an emergency or hazardous situation); and, if Landlord so elects, all costs
and expenses paid by Landlord in performing such obligation, together with
interest at the Default Rate, shall be reimbursed by Tenant to Landlord on
demand.  Any and all remedies set forth in this Lease:  (i) shall be in addition
to any and all other remedies Landlord or Tenant may have at law or in equity,
(ii) shall be cumulative, and (iii) may be pursued successively or concurrently
as Landlord or Tenant may elect.  The exercise of any remedy by Landlord or
Tenant shall not be deemed an election of remedies or preclude such party from
exercising any other remedies in the future.

 

F.             Bankruptcy.  If Tenant becomes bankrupt, the bankruptcy trustee
shall not have the right to assume or assign this Lease unless the trustee
complies with, all requirements of the United States Bankruptcy Code; and
Landlord expressly reserves all of its rights, claims, and remedies thereunder.

 

32

--------------------------------------------------------------------------------


 

G.            Waiver of Trial by Jury.  Landlord and Tenant waive trial by jury
in the event of any action, proceeding or counterclaim brought by either
Landlord or Tenant against the other in connection with this Lease,

 

18.           HOLDING OVER.  If Tenant retains possession of the Premises after
the expiration or earlier termination of the Term or Tenant’s right to
possession of the Premises, Tenant shall pay Rent during such holding over at
the greater of (i) one hundred fifty percent (150%) of the fair market rental
value of the Premises or (ii) one hundred fifty percent (150%) of the rate in
effect immediately preceding such holding over computed on a monthly basis for
each month or partial month that Tenant remains in possession.  Tenant shall
also pay, indemnify and defend Landlord from and against all claims and damages,
consequential as well as direct, sustained by reason of Tenant’s holding over
(except that Tenant shall be under no obligation to pay, indemnify and defend
Landlord from and against any consequential claims or damages unless and until
Tenant retains possession of the Premises more than sixty (60) days after the
expiration or earlier termination of the Term).  The provisions of this Section
do not waive Landlord’s right of re-entry or right to regain possession by
actions at law or in equity or any other rights hereunder, and any receipt of
payment by Landlord shall not be deemed a consent by Landlord to Tenant’s
remaining in possession or be construed as creating or renewing any lease or
right of tenancy between Landlord and Tenant.

 

19.           ESTOPPEL CERTIFICATES. Tenant agrees that, from time to time upon
not less than ten (10) days’ prior request by Landlord, Tenant shall execute and
deliver to Landlord a written certificate certifying:  (i) that this Lease is
unmodified and in full force and effect (or if there have been, modifications, a
description of such modifications and that this Lease as modified is in full
force and effect); (ii) the dates to which Rent has been paid; (iii) that Tenant
is in possession of the Premises, if that is the case; (iv) to the best of
Tenant’s knowledge, that Landlord is not in default under this Lease, or, if
Tenant believes Landlord is in default, the nature thereof in detail; (v) to the
best of Tenant’s knowledge, that Tenant has no off­sets or defenses to the
performance of its obligations under this Lease (or if Tenant believes there are
any off-sets or defenses, a full and complete explanation thereof) ; and (vi)
such additional matters as may be reasonably requested by Landlord, it being
agreed that such certificate may be relied upon by any prospective purchaser,
mortgagee or other person having or acquiring an interest in the Building. 
Landlord agrees that, from time to time upon not less than ten (10) days’ prior
request by Tenant, Landlord shall execute and deliver to Tenant a written
certificate certifying with respect to any matters relating to this Lease as
Tenant may reasonably request.

 

33

--------------------------------------------------------------------------------


 

20.           SUBORDINATION.  This Lease is and shall be expressly subject and
subordinate at all times to (a) any present or future ground, underlying or
operating lease of the Building, and all amendments, renewals and modifications
to any such lease, and (b) the lien of any present or future mortgage or deed of
trust encumbering fee title to the Building and/or the leasehold estate under
any such lease.  If any such mortgage or deed of trust be foreclosed, or if any
such lease be terminated, upon request of the mortgagee, beneficiary or lessor,
as the case may be, Tenant will attorn to the purchaser at the foreclosure sale
or to the lessor under such lease, as the case may be.  The foregoing provisions
are declared to be self-operative and no further instruments shall be required
to effect such subordination and/or attornment; provided, however, that Tenant
agrees upon request by any such mortgagee, beneficiary, lessor or purchaser at
foreclosure, as the case may be, to execute such subordination and/or attornment
instruments as may be required by such person to confirm such subordination
and/or attornment on the form customarily used by such party.  Notwithstanding
the foregoing to the contrary, any such mortgagee, beneficiary or lessor may
elect to give the rights and interests of Tenant under this Lease (excluding
rights in and to insurance proceeds and condemnation awards) priority over the
lien of its mortgage or deed of trust or the estate of its lease, as the case
may be.  In the event of such election and upon the mortgagee, beneficiary or
lessor notifying Tenant of such election, the rights and interests of Tenant
shall be deemed superior to and to have priority over the lien of said mortgage
or deed of trust or the estate of such lease, as the case may be, whether this
Lease is dated prior to or subsequent to the date of such mortgage, deed of
trust or lease.  In such event, Tenant shall execute and deliver whatever
instruments may be required by such mortgagee, beneficiary or lessor to confirm
such superiority on the form customarily used by such party.  Upon request by
Tenant, Landlord shall obtain on behalf of Tenant a so-called nondisturbance
agreement from the lessor or holder under any such lease, mortgage or deed of
trust, by which such lessor or holder agrees in substance not to disturb
Tenant’s possession under this Lease so long as Tenant is not in default
hereunder.  Such nondisturbance agreement shall be in form and content
satisfactory to Tenant, in its reasonable discretion.

 

21.           QUIET ENJOYMENT.  As long as no Default exists, Tenant shall
peacefully and quietly have and enjoy the Premises for the Term, free from
interference by Landlord or anyone claiming by, through or under Landlord,
subject, however, to the provisions of this Lease.

 

22.           BROKER.  Tenant represents to Landlord that Tenant has dealt only
with, the broker set forth in Item 15 of the Schedule (the “Broker”) in
connection with this Lease and that, insofar as Tenant knows, no other broker
negotiated this Lease or is

 

34

--------------------------------------------------------------------------------


 

entitled to any commission in connection herewith.  Tenant agrees to indemnify,
defend and hold Landlord, its property manager and their respective employees
harmless from and against any claims for a fee or commission made by any broker,
other than the Broker, claiming to have acted by or on behalf of Landlord in
connection with this Lease.  Landlord agrees to indemnify, defend and hold
Tenant harmless from and against any claims for a fee or commission made by any
broker, other than the Broker, claiming to have acted by or on behalf of
Landlord in connection with this Lease.  Landlord agrees to pay the Broker a
commission in accordance with a separate agreement between Landlord and the
Broker.

 

23.           NOTICES.  All notices and demands to be given by one (1) party to
the other party under this Lease shall be given in writing, mailed or delivered
to Landlord or Tenant, as the case may be, at the address of each party set
forth in the Schedule or at such other address as either party may hereafter
designate.  Notices shall be delivered by hand or by United States certified or
registered mail, postage prepaid, return receipt requested, or by a nationally
recognized overnight, air courier service.  Notices shall be considered to have
been given upon the earlier to occur of actual receipt or two (2) business days
after posting in the united States mail.

 

24.           MISCELLANEOUS.

 

A.            Successors and Assigns.  Subject to Section 15 of this Lease, each
provision of this Lease shall extend to, bind and inure to the benefit of
Landlord and Tenant and their respective legal representatives, successors and
assigns; and all references herein to Landlord and Tenant shall be deemed to
include all such parties.

 

B.            Entire Agreement.  This Lease, and the riders and exhibits, if
any, attached hereto which are hereby made a part of this Lease, represent the
complete agreement between Landlord and Tenant; and Landlord has made no
representations or warranties except as expressly set forth in this Lease.  No
modification or amendment of or waiver under this Lease shall be binding upon
Landlord or Tenant unless in writing signed by Landlord and Tenant.

 

C.            Time of Essence.  Time is of the essence of this Lease and each
and all of its provisions.

 

D.            Execution and Delivery.  Submission of this instrument for
examination or signature by Tenant does not constitute a reservation of space or
an option for lease, and it is not effective until execution and delivery by
both Landlord and Tenant,  Execution and delivery of this Lease by Tenant to
Landlord shall constitute an irrevocable offer by Tenant to lease

 

35

--------------------------------------------------------------------------------


 

the Premises on the terms and conditions set forth herein, which offer may not
be revoked for ten (10) days after such delivery.

 

E.             Severability.  The invalidity or unenforceability of any
provision of this Lease shall not affect or impair any other provisions of this
Lease.

 

F.             Governing Law.  This Lease shall be governed by and construed in
accordance with the laws of The Commonwealth of Massachusetts.

 

G.            Attorneys’ Fees.  Tenant shall pay to Landlord all costs and
expenses, including reasonable attorneys’ fees, incurred by Landlord in
enforcing this Lease against Tenant with regard to any failure by Tenant to
perform any of its covenants or obligations under the lease.  In addition,
Tenant shall pay to Landlord all costs and expenses, including reasonable
attorneys’ fees, incurred by Landlord as a result of any litigation to which
Landlord becomes a party as a result of this Lease, provided that Landlord
prevails in such litigation.  Landlord shall pay to Tenant all costs and
expenses, including reasonable attorneys’ fees, incurred by Tenant in enforcing
this Lease against Landlord with regard to any failure by Landlord to perform
any of its covenants or obligations under this Lease.  In addition, Landlord
shall pay to Tenant all costs and expenses, including reasonable attorneys’
fees, incurred by Tenant as a result of any litigation to which Tenant becomes a
party as a result of this Lease, provided that Tenant prevails in such
litigation.

 

H.            Joint and Several Liability.  If Tenant is comprised of more than
one (1) party, each such party shall be jointly and severally liable for
Tenant’s obligations under this Lease.

 

I.              Force Majeures.  Landlord shall not be in default hereunder and
Tenant shall not be excused from performing any of its obligations hereunder if
Landlord is prevented from performing any of its obligations hereunder due to
any accident, breakage, strike, shortage of materials, acts of God or other
causes beyond Landlord’s reasonable control (but specifically excluding
financial inability to perform).  Tenant shall not be in default hereunder and
Landlord shall not be excused from performing any of its obligations hereunder
if Tenant is prevented from performing any of its obligations hereunder due to
any accident, breakage/ strike, shortage of materials, acts of God or other
causes beyond Tenant’s reasonable control (but specifically excluding financial
inability to perform).  Notwithstanding anything in this Section 24.1 to the
contrary, the provisions of this Section 24.1 shall not operate to extend any of
the time periods set forth in the second, third and fourth paragraphs of Section
6.D above, the time periods set forth in Sections 13.F and 13.G above, and the
time periods set forth in the second and third paragraphs of Section 1 above.

 

36

--------------------------------------------------------------------------------


 

J.             Captions.  The headings and titles in this Lease are for
convenience only and shall have no effect upon the construction or
interpretation of this Lease.

 

K.            No Waiver.  No receipt of money by Landlord from Tenant after
termination of this Lease or after the service of any notice or after the
commencing of any suit or after final judgment for possession of the Premises
shall renew, reinstate, continue or extend the Term or affect any such notice or
suit.  No waiver of any default of Landlord or Tenant shall be implied from any
omission by the other party to take any action on account of such default if
such default persists or be repeated, and no express waiver shall affect any
default other than the default specified in the express waiver and then only for
the time and to the extent therein stated.

 

L.             No Recording.  Tenant shall not record this Lease.  Landlord and
Tenant shall, upon request of either, execute and deliver a notice of this Lease
in such recordable form as may be permitted by applicable law.

 

M.           Definition of Landlord; Landlord’s Liability.  The word “Landlord”
is used herein to include the Landlord named above as well as its successors and
assigns, each of whom shall have the same rights, remedies, powers, authorities
and privileges as it would have had it originally signed this Lease as
Landlord.  Any such person, whether or not named herein, shall have no liability
hereunder after it ceases to hold title to the Premises except for obligations
which may have theretofore accrued.  Neither Landlord nor any principal,
employee or partner of Landlord nor any owner of the Property, whether disclosed
or undisclosed, shall have any personal liability with respect to any of the
provisions of this Lease or the Premises, and neither Landlord nor any
principal, employee or partner of Landlord shall have any personal liability to
Tenant for any liability of or claim against Landlord under this Lease beyond
the equity of the Landlord in the Building.

 

25.           DIRECTORY; SIGNS.  Landlord will place Tenant’s name and suite
number on the Building standard directory.  Except for signs which are located
wholly within the interior of the Premises and which are not visible from the
exterior of the Premises, no signs shall be placed, erected, maintained or
painted by Tenant at any place upon the Premises or the Property, except with
Landlord’s prior written approval, which approval shall not be unreasonably
withheld or delayed.

 

26.           PARKING.  Tenant shall be permitted to use at no cost to Tenant
one hundred ten (110) vehicular parking spaces (the “Parking Spaces”) in the
parking lot located on the Land (collectively, the “Parking Lot”) during the
Lease Term, subject to such reasonable terms, conditions and regulations as are
from

 

37

--------------------------------------------------------------------------------


 

time to time applicable to patrons of the Parking Lot,  Such Parking Spaces
shall be available for Tenant’s use on an unassigned, non-reserved basis except
that five (5) such spaces shall be reserved for the exclusive use of Tenant. 
Landlord may, pursuant to Section 7 hereof, establish reasonable rules and
regulations regarding Tenant’s use of the Parking Spaces.

 

27.           COOPERATIVE INTERRUPTIBLE SERVICE AGREEMENT.  Landlord has entered
into that certain Cooperative Interruptible Service Agreement dated March 21,
1994 with Massachusetts Electric Company,  If Landlord shall be required to pay
a penalty or extra fee under such Agreement because of Landlord’s election not
to allow interruption of electrical service to the Building after request
thereof by Massachusetts Electric Company, Tenant shall reimburse Landlord for
Tenant’s Proportionate Share of the amount of such penalty or extra fee.  Such
reimbursement shall be made by Tenant to Landlord within thirty (30) days of
receipt by Tenant of a statement setting forth the total amount of the penalty
or extra fee and Tenant’s Proportionate Share thereof.

 

28.           OPTIONS TO EXTEND.

 

A.            Tenant’s First Extension Option.  On the condition that Tenant is
hot in Default of its covenants and obligations under this Lease at the time of
option exercise, Tenant shall have the option (“Tenant’s First Extension
Option”) to extend the Term for an additional term of five (5) years (herein
referred to as the “First Additional Term”), said First Additional Term to
commence immediately after the expiration of the initial Term.  If Tenant
desires to extend the Term as aforesaid, it shall give notice thereof (the
“First Extension Notice”) to Landlord no later than six (6) months prior to the
end of the initial Term.  If Tenant fails timely to give such notice, then
Tenant shall have no right to extend the Term (time being of the essence with
respect to exercise of Tenant’s First Extension Option).  Upon the timely giving
of such notice, the Lease Term shall be deemed extended upon all of the same
terms and conditions of this Lease, except that the Annual Base Rant during said
First Additional Term shall be at the rate of 100% of the then current fair
market annual rent for five (5) year leases of comparable premises (in shell
condition) in comparable buildings in the general vicinity of the Building (with
respect to age, quality and location) (but in no event less than the Annual Base
Rent in effect during the last twelve (12) months of the initial Term), as
determined in accordance with the following paragraph  (the “First Additional
Term Annual Base Rent”).  The First Additional Term Annual Base Rent shall be
payable in equal monthly installments in advance on or before the first day of
each calendar month during the First Additional Term.  Notwithstanding the fact
that Tenant’s exercise of the herein option to extend the Term shall be
self-executing, as aforesaid, upon the request of Landlord, Tenant shall
promptly execute a lease amendment reflecting said First Additional Term

 

38

--------------------------------------------------------------------------------


 

and the First Additional Term Annual Base Rent thereof after Tenant exercises
the herein option.  Upon the commencement of the First Additional Term, the word
“Term” wherever it appears in this Lease shall include the First Additional
Term.

 

Landlord shall notify Tenant of its good faith determination of the First
Additional Term Annual Base Rent within thirty (30) days of receipt of the First
Extension Notice (the “First Additional Term Rental Notice”).  Tenant may
rescind its exercise of Tenant’s First Extension Option by written notice to
Landlord no later than ten (10) days after receipt of the First Additional Term
Rental Notice.  If Tenant so rescinds its exercise of Tenant’s First Extension
option then the Term shall expire at the end of the initial Term with no further
right to extend the Term of this Lease.  If Tenant does not so rescind its
exercise of Tenant’s First Extension Option but does not accept Landlord’s
determination of First Additional Term Annual Base Rent and if Landlord and
Tenant cannot agree on the First Additional Term Annual Base Rent within thirty
(30) days after Tenant’s receipt of the First Additional Term Rental Notice,
then Landlord and Tenant shall, not later than sixty (60) days after Landlord
receives Tenant’s First Extension Notice, each retain a real estate professional
with at least ten (10) years’ continuous experience in the business of
appraising or marketing commercial real estate in the Lowell, Massachusetts area
who shall, within thirty (30) days of his or her selection, prepare a written
report summarizing his or her conclusion as to the First Additional Term Annual
Base Rent.  Landlord and Tenant shall simultaneously exchange such reports;
provided, however, that if one (1) party has not obtained such a report within
ninety (90) days after Landlord receives Tenant’s First Extension Notice, then
the determination set forth in the other party’s report shall be final and
binding upon the parties.  If both parties receive reports within such time and
the lesser of the two (2) determinations is within ten (10%) percent of the
higher determination, then the average of these determinations shall be deemed
to be the First Additional Term Annual Base Rent.  If these determinations
differ by more than ten (10%) percent, then Landlord and Tenant shall mutually
select a person with the qualifications stated above (the “Final Professional”)
to resolve the dispute as to the First Additional Term Annual Base Rent.  If
Landlord and Tenant cannot agree upon the designation of the Final Professional
within thirty (30) days of the exchange of the first valuation reports, either
party may apply to the American Arbitration Association, the Greater Boston Real
Estate Board, or any successor thereto for the designation of a Final
Professional.  Within ten (10) days of the selection of the Final Professional,
Landlord and Tenant shall each submit to the Final Professional a copy of their
respective real estate professional’s determination of the First Additional Term
Annual Base Rent,  The Final Professional shall not perform his or her own
valuation but rather shall, within thirty (30) days after

 

39

--------------------------------------------------------------------------------


 

such submissions, select the submission which is closest to the determination of
the First Additional Term Annual Base Rent which the Final Professional would
have made acting alone.  The Final Professional shall give notice of his or her
selection to Landlord and Tenant and such decision shall be final and binding
upon Landlord and Tenant.  Each party shall pay the fees and expenses of its
real estate professional and counsel, if any, in connection with any proceeding
under this paragraph, and the losing party shall pay the fees and expenses of
the Final Professional.

 

B.            Tenant’s Second Extension Option,  On the condition that Tenant is
not in Default of its covenants and obligations under this Lease at the time of
option exercise, and provided that Tenant has exercised Tenant’s First Extension
Option, Tenant shall have the option (“Tenant’s Second Extension Option”) to
extend the term of the Lease for an additional term of five (5) years (herein
referred to as the “Second Additional Term”), said Second Additional Term to
commence immediately after the expiration of the First Additional Term.  If
Tenant desires to extend the Term as aforesaid, it shall give notice thereof
(the “Second Extension Notice”) to Landlord no later than six (6) months prior
to the expiration of the First Additional Term.  If Tenant fails timely to give
such notice, then Tenant shall have no further right to extend the Lease Term
(time being of the essence with respect to exercise of Tenant’ s Second
Extension Option).  Upon the timely giving of such notice, the Lease Term shall
be deemed extended upon all of the same terms and conditions of this Lease,
except that the Annual Base Rent during said Second Additional Term shall be at
the rate of 100% of the then current fair market annual rent for five (5) year
leases of comparable premises (in shell condition) in comparable buildings in
the general vicinity of the Building (with respect to age, quality and location)
(but in no event less than the Annual Base Rent in effect during the last twelve
(12) months of the First Additional Term) , as determined in accordance with the
following paragraph (the “Second Additional Term Annual Base Rent”) ,  The
Second Additional Term Annual Base Kent shall be payable in equal monthly
installments in advance on or prior to the first day of each calendar month
during the Second Additional Term.  Notwithstanding the fact that Tenant’s
exercise of the herein option to extend the Term shall be self-executing, as
aforesaid, upon the request of Landlord, Tenant shall promptly execute a lease
amendment reflecting said Second Additional Term and the Second Additional Term
Annual Base Rent thereof after Tenant exercises the herein option.  Upon the
commencement of the Second Additional Term, the word “Term” wherever it appears
in this shall include the Second Additional Term.

 

Landlord shall notify Tenant of its good faith determination of the Second
Additional Term Annual Base Rent within thirty (30) days of receipt of the
Second Extension Notice (the “Second

 

40

--------------------------------------------------------------------------------


 

Additional Term Rental Notice”).  Tenant may rescind its exercise of Tenant’s
Second Extension Option by written notice to Landlord no later than ten (10)
days after receipt of the Second Additional Term Rental Notice.  If Tenant so
rescinds its exercise of Tenant’s Second Extension Option, then the Term shall
expire at the end of the Second Additional Term with no further right to extend
the Term of this Lease.  If Tenant does not so rescind its exercise of Tenant’s
Second Extension Option but does not accept Landlord’s determination of Second
Additional Term Annual Base Rent and if Landlord and Tenant cannot agree on the
Second Additional Term Annual Base Rent within thirty (30) days after Tenant’s
receipt of the Second Additional Term Rental Notice, then Landlord and Tenant
shall, not later than sixty (60) days after Landlord receives Tenant’s Second
Extension Notice, each retain a real estate professional with at least ten (10)
years’ continuous experience in the business of appraising or marketing
commercial real estate in the Lowell, Massachusetts area who shall, within
thirty (30) days of his or her selection, prepare a written report summarizing
his or her conclusion as to the Second Additional Term Annual Base Rent, 
Landlord and Tenant shall simultaneously exchange such reports; provided,
however, that if one (1) party has not obtained such a report within ninety (90)
days after Landlord receives Tenant’s Second Extension Notice, then the
determination set forth in the other party’s report shall be final and binding
upon the parties.  If both parties receive reports within such time and the
lesser of the two (2) determinations is within ten (10%) percent of the higher
determination, then the average of these determinations shall be deemed to be
the Second Additional Term Annual Base Rent.  If these determinations differ by
more than ten (10%) percent, then Landlord and Tenant shall mutually select a
person with the qualifications stated above (the “Final Professional”) to
resolve the dispute as to the Second Additional Term Annual Base Rent.  If
Landlord and Tenant cannot agree upon the designation of the Final Professional
within thirty (30) days of the exchange of the first valuation reports, either
party may apply to the American Arbitration Association, the Greater Boston Real
Estate Board, or any successor thereto for the designation of a Final
Professional.  Within ten (10) days of the selection of the Final Professional/
Landlord and Tenant shall each submit to the Final Professional a copy of their
respective real estate professional’s determination of the Second Additional
Term Annual Base Rent  The Final Professional shall not perform his or her own
valuation but rather shall, within thirty (30) days after such submissions,
select the submission which is closest to the determination of the Second
Additional Term Annual Base Rent which the Final Professional would have made
acting alone.  The Final Professional shall give notice of his or her selection
to Landlord and Tenant and such decision shall tie final and binding upon
Landlord and Tenant.  Each party shall pay the fees and expanses of its real
estate professional and counsel, if any, in connection with any proceeding under
this paragraph, and the

 

41

--------------------------------------------------------------------------------


 

losing party shall pay the fees and expenses of the Final Professional.

 

29.           RIGHT OF FIRST OFFER TO LEASE.  Subject to the rights of the
Building’s tenants on the date of the execution of this Lease, before leasing
the space depicted on  Exhibit “A-1 attached hereto and incorporated herein (the
“Additional Space”) to other parties, Landlord shall first offer to lease to
Tenant the Additional Space in an “as is” condition; such offer shall be in
writing and shall specify the rent to be paid for the Additional Space and the
date on which the Additional Space shall be included in the Premises (the “Offer
Notice”).  The rental rate specified by Landlord in the Offer Notice shall at
the rate of 100% of the then current fair market rental rate for five (5) year
leases of comparable premises (in shell condition) in comparable buildings in
the general vicinity of the Building (with respect to age, quality and location)
(but in no event less than the per rentable square foot rental rate then in
effect for the remainder of the Premises).  Tenant shall notify Landlord in
writing whether Tenant elects to lease the entire Additional Space at the rental
rate set forth in the Offer Notice, within five (5) days after Landlord delivers
to Tenant the Offer Notice. If Tenant timely elects to lease the Additional
Space, then Landlord and Tenant shall execute an amendment to this Lease,
effective as of the date the Additional Space is to be included in the Premises,
on the same terms as this Lease except that (a) the rentable area of the
Premises shall be increased by the rentable area in the Additional Space (and
Tenant’s Proportionate Share shall be adjusted accordingly), (b) the Base Rent
shall be increased by the amount specified for such space in the Offer Notice,
and (c) Landlord shall not provide to Tenant any allowances (e.g., moving
allowance, construction allowance, and the like) or other tenant inducements. 
If Tenant fails or is unable to timely exercise its right hereunder, then such
right shall lapse, time being of the essence with respect to the exercise
thereof, and Landlord may lease the Additional Space to third parties on such
terms as Landlord may elect.  If Landlord fails to enter into any such third
party lease within six (6) months after Tenant has elected not to lease the
Additional Space, then such space shall again be subject to Tenant’s rights
under this Section 28. Notwithstanding any of the foregoing to the contrary,
Landlord shall have no obligation to first offer to lease to Tenant the
Additional Space in accordance with this Section 28 if at the time Landlord
would have sent to Tenant the Offer Notice, Tenant is then in Default of any of
its conditions or obligations under this Lease.  If Tenant is so then in
Default, Landlord may proceed to lease the Additional Space to any third party
without Tenant having any prior rights to lease the Additional Space.

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this

 

42

--------------------------------------------------------------------------------


 

Lease as of the day and year first above written.

 

 

LANDLORD:

 

 

 

 

 

CROSS POINT LIMITED PARTNERSHIP

 

 

 

 

 

By:

ONE INDUSTRIAL AVENUE

 

 

 

CORP . , its Operating

 

 

 

General Partner

 

 

 

 

 

 

 

 

 

By: /s/ Luis A. Alvarado

 

 

 

Name: Luis A. Alvarado

 

 

Title: Executive Vice President

 

TENANT:

 

 

 

 

Witness:

FIRST ESSEX BANK, F.S.B.,

 

/s/ Sabrina R. Lo Giodice

 

By: /s/ William F. Burke

 

Name: Sabrina R. Lo Giodice

 

Name: William F. Burke

 

 

 

Title: S.V.P.

 

 

43

--------------------------------------------------------------------------------


 

EXHIBIT “A”

 

FLOOR PLAN OF PREMISES

 

[See attached plan entitled “The Towers Tenant
Measurement Plan Tower 2 Second Floor”, dated
May 23, 1994, prepared by ADD, Inc.]

 

44

--------------------------------------------------------------------------------


 

[GRAPHIC APPEARS HERE]

 

--------------------------------------------------------------------------------


 

EXHIBIT “A-l”

 

FLOOR PLAN OF ADDITIONAL  SPACE

 

[See attached floor plan entitled “The Towers Tenant
Measurement Plan Tower 1 Second Floor”, dated
May 23, 1994, prepared by ADD, Inc.]

 

45

--------------------------------------------------------------------------------


 

[GRAPHIC APPEARS HERE]

 

--------------------------------------------------------------------------------


 

EXHIBIT “B”

 

LEGAL DESCRIPTION OF FEE LAND

 

A certain parcel of land situate partly in Lowell and partly in Chelmsford in
the County of Middlesex, Commonwealth of Massachusetts, bounded and described as
follows:

 

Northwesterly by Chelmsford Street seven hundred sixty-one and 07/100 (761.07)
feet;

 

Northerly by the southerly line forming the junction of said Chelmsford Street
and Industrial Avenue, one hundred one and 41/100 (101.41) feet;

 

Northeasterly by the southwesterly line of said Industrial Avenue, eight hundred
ninety and 19/100 (890.19) feet;

 

Southeasterly by land now or formerly of Trustees of the New York, New Haven and
Hartford Railroad Company Debtor, twelve hundred ninety-three and 24/100
(1293,24) feet; and

 

Westerly eleven and 12/100 (11.12) feet;

 

Northwesterly three hundred twenty-four and 83/100 (324.83) feet;

 

Northerly eleven and 06/100 (11.06) feet;

 

Northwesterly one hundred eighty-six and 60/100 (186.60) feet; and

 

Southwesterly two hundred sixteen (216) feet, by land now or formerly of
Massachusetts Electric Company.

 

All of said boundaries are determined by the Land Court to be located as shown
on plan 33375-A, drawn by Dana F. Perkins & Sons Inc., Surveyors, dated July 6,
1964 and October 1965, as modified and approved by the Court, filed in the Land
Registration Office, a copy of a portion of which is filed with Certificate of
Title No. 14864.

 

Together with the benefit of all appurtenant rights, easements, covenants,
restrictions and reservations of record, if any, insofar as the same are now in
force and applicable.

 

For reference to title see Certificate of Title No. 31319 filed with Middlesex
North Registry District of the Land Court.

 

46

--------------------------------------------------------------------------------


 

EXHIBIT “B-1”

 

LEGAL DESCRIPTION OF EASEMENT LAND

 

(Parkwood Parcel)

 

Those two parcels of land with the buildings thereon situated in Lowell in the
County of Middlesex and Commonwealth of Massachusetts, bounded and described as
follows:

 

PARCEL”A”:

 

Northwesterly by the Southeasterly line of Reiss Ave., three hundred seventy-six
and 20/100 (376.20) feet:

 

Northeasterly Twenty-five (25) feet;

 

Southeasterly three hundred (300) feet; and

 

Southeasterly again nine hundred six and 40/100 (906.40) feet by Lot 4;

 

Southwesterly three hundred thirteen and 51/100 (313.51) feet;

 

Northwesterly one hundred seventy-three and 2/100 (173.02) feet; and

 

Southwesterly four hundred twelve and 77/100 (412.77) feet, by land now or
formerly of New England Power Co.; and

 

Northwesterly by land now or formerly of Joada Realty Corp., six hundred
sixty-four and 62/100 (664.62) feet;

 

Easterly by the Westerly line of Raiss Ave., forty-two and 12/100 (42.12) feet;
and

 

Northerly by the end of Reiss Ave., fifty-three and 13/100 (53.13) feet.

 

All of said boundaries are determined by the Land Court to be located as shown
on subdivisions plan 10641B, which is filed with Certificate of Title No. 17355,
the same being compiled from a plan drawn by Dana F. Perkins $ Sons, Inc.,
Surveyors, dated April 30, 1970, and additional data on file in the Land
Registration Office, all as approved by the Court, and said land is shown as Lot
three (3) on said plan.

 

47

--------------------------------------------------------------------------------


 

Together with the benefit of all appurtenant rights, easements, covenants,
restrictions and reservations of record, if any, insofar as the same are now in
force and applicable.

 

For reference to title see Certificate of Title No. 22535, filed with the
Middlesex North Registry District of the Land Court.

 

PARCEL  “B”:

 

BEGINNING at a point marking the intersection of the southeasterly line of land
of the Penn Central Company and the southwesterly line of land taken by the
Commonwealth of Massachusetts in connection with the State Highway known as
Route 495 and the Lowell Connector, as established by 1958 and 1960 taxings; and
thence running by the land last named

 

South 59° O5’ 36” East 188.58 feet,

 

South 44° O5’ 16” East 105.37 feet,

 

Southerly by a curve to the right (with a radius of 91 feet) an arc distance of
27.31 feet,

 

South 00° 24’ 41” West 338.13 feet,

 

Southwesterly by a curve to the right (with a radius of 91 feet) an arc distance
of 72.27 feet and

 

South 44° 05’ 16” East 50.00 feet to land designated a Lot 4 on Land Court
Registration Plan No. 30641B; thence running by the land last named

 

South 45° 54’ 44” West 100.00 feet to land designated as Lot 3 on said Plan No,
30641B; thence running by the land last named

 

South 45° 54’ 44” West 172.00 feet,

 

Southwesterly by a curve to the left (with a radius of 300 feet) an arc distance
of 204.20 feet,

 

North 86° 05’ 00” West 53.13 feet,

 

Northerly by a curve to the right (with a radius of 350 feet) an arc distance of
42.12 feet and

 

North 89° 44’ 30” West 664.61 feet to the boundary line between the City of
Lowell and the Town of Che1ms ford; thence running by the line last named

 

48

--------------------------------------------------------------------------------


 

North 17° 55’ 20” West 181.71 feet to said southeasterly line of said land of
the Penn Central Company; and thence running by the land last named

 

North 56° 03’ 05” East 488.54 feet and

 

Northeasterly by a curve to the left (with a radius of 2897.93 feet) an arc
distance of 460.49 feet to the point and place of beginning.

 

Together with the benefit of all appurtenant rights, easements, covenants,
restrictions and reservations of record, if any, insofar as the same are now in
force and applicable.

 

For reference to title see deeds recorded with Middlesex North District Registry
of Deeds in Book 2293, Page 293 and Book 2293, Page 296.

 

(Railroad Parcel)

 

A certain parcel of land with the buildings thereon situated partly in Lowell
and partly in Chelmsford, Middlesex County, Massachusetts, and bounded and
described as follows:

 

Beginning at a point located 165.08 feet on a curve to the right having a radius
of 4,750.00 feet from sta. 1285-02.50 located on centerline of location, Lowell
Secondary Branch, Boston and Main Corporation, thence running on a curve to the
left a distance of 198.85 feet to a point; thence turning and running

 

North 57°09’30” East 1,417.96 feet to a point; thence turning and running

 

on a curve to the left having a radius of 2,831.93 feet a distance of 466.97
feet to a point; thence turning and running

 

South 57°53’11” East 44.54 feet to a point; thence turning and running

 

South 46°56’05” West 39.74 feet to a point; thence turning and running

 

South 57°53’11” East 23.45 feet to a point; thence turning and running

 

on a curve to the right having a radius of 2,897.33 feet a distance of 460.49
feet to a point; thence turning and running

 

49

--------------------------------------------------------------------------------


 

South 57°09’30” West 982.63 feet to a point; thence turning and running

 

South 49°27’00” East 8.65 feet to a point; thence turning and running

 

South 43°17’30” West 600.00 feet to the point of beginning,

 

be all of said measurements more or less, however, otherwise bounded and
described, said parcel containing an area of 2.125 acres in the Town of
Chelrasford, and 1.452 acres in the City of Lowell, or a total of 3.577 acres,
more or less, and being shown upon plan marked;

 

“Plan of Land
in
LOWELL & CHELMSFORD
MASSACHUSETTS
Robert W. Meserve, et al.
Trustees of the Property of the
Boston and Maine Corporation to
Wang Laboratories, Inc.

 

Scale:  1” - 60’  August 19, 1980

 

Dana F. Perkins and Assoc, Inc. Civil Engineers
and Surveyors Reading - Lowell, Mass.”

 

recorded with Middlesex North Registry of Deeds in Plan Book 134, Page 70.

 

Together with the benefit of all appurtenant rights, easements, covenants,
restrictions and reservations of record, if any, insofar as the same are now in
force and applicable.

 

For reference to title see deed recorded with Middlesex North Registry of Deeds
in Book 2490, Page 24.

 

(Reiss Avenue parcel)

 

A certain parcel of land with the buildings thereon situated in Lowell in the
County of Middlesex, Commonwealth of Massachusetts, bounded and described as
follows:

 

Northwesterly by the Southeasterly line of Reiss Ave., fifty (50) feet;

 

Northeasterly eighty-seven and 75/100 (87.65) feet;

 

50

--------------------------------------------------------------------------------


 

Southeasterly two hundred seven and 90/100 (207.90) feet and;

 

Northwesterly two hundred seventy-five and 50/100 (275.50) feet by Lot 5;

 

Southeasterly by curved line by several lines measuring together one thousand
one hundred eighty-nine and 93/IOO (1189.93) feet;

 

Southeasterly again by a curved line three hundred ten and 29/100 (310.29) feet
and;

 

Southwesterly by two lines measuring together five hundred ninety and 38/100
(590.38) feet by State Highway {Route 495), no access;

 

Southwesterly again by land now or formerly of New England Power Company, four
hundred forty-four and 73/100 (444.73) feet and;

 

Northwesterly nine hundred six and 40/100 (906.40) feet; Northwesterly again
three hundred (300) feet and; Southwesterly twenty-five (25) feet by Lot 3.

 

All of said boundaries are determined by the Land Court to be located as shown
on subdivision plan 30641-C, which is filed with Certificate of Title No. 20536,
the same being compiled from a plan drawn by Dana F. Perkins & Sons, Inc.,
Arthur E. Fosse, Surveyor, dated November 11, 1974 and additional data on file
in the Land Registration Office, all as approved by the Court, and said land is
shown as Lot six (6} on said plan.

 

Together with the benefit of all appurtenant rights, easements, covenants,
restrictions and reservations of record, if any, insofar as the same are now in
force and applicable.

 

For reference to title gee Certificate of Title No. 25059 filed with Middlesex
North Registry District of the Land Court.

 

51

--------------------------------------------------------------------------------


 

EXHIBIT “C”

 

UTILITIES AND OTHER SERVICES

 

I.              CLEANING

 

A.            Office Area

 

Daily:      (Monday through Friday, inclusive, holidays excepted).

 

1.             Empty and clean all waste receptacles and ash trays and remove
waste material from the Premises and wash receptacles as necessary.

 

2.             Sweep and dust mop all uncarpeted areas using a dust-treated mop.

 

3.             Vacuum all rugs and carpeted areas.

 

4.             Hand dust and wipe clean with treated cloths all horizontal
surfaces including furniture, office equipment, window sills, door ledges, chair
rails, and convector tops, within reach, but excluding active work areas.

 

5.             Wash clean all water fountains.

 

6.             Remove and dust under all desk equipment and telephones and
replace same.

 

7.             Hand dust all grill work within normal reach.

 

8.             Upon completion of cleaning, all lights will be turned off and
doors locked, leaving the Premises in an orderly condition,

 

Weekly:

 

1.             Dust exposed coat racks and the like.

 

2.             Remove all finger marks from private entrance doors, light
switches and doorways.

 

Quarterly:

 

Render high dusting not reached in daily cleaning to include:

 

1.             Dusting all pictures, frames, charts, graphs and similar wall
hangings.

 

52

--------------------------------------------------------------------------------


 

2.             Dusting all vertical surfaces, such as walls, partitions / doors
and ducts.

 

3.             Dusting of all pipes, ducts, and high moldings,

 

4.             Dusting of all horizontal blinds.

 

B.            Lavatories

 

Daily:  (Monday through Friday, inclusive, holidays excepted.)

 

1.             Sweep and damp mop floors.

 

2.             Clean all mirrors, powder shelves, dispensers and receptacles,
bright work, flushometers, piping and toilet seat hinges.

 

3.             Wash both sides of all toilet seats.

 

4.             Wash all basins, bowls and urinals.

 

5.             Dust and clean all powder room fixtures.

 

6.             Empty and clean paper towel and sanitary disposal receptacles.

 

7.             Remove waste paper and refuse,

 

8.             Refill tissue holders, soap dispensers, towel dispensers, vending
sanitary dispensers; materials to be furnished by Landlord.

 

9.             A sanitizing solution will be used in all lavatory cleaning.

 

Monthly:

 

1.             Machine scrub lavatory floors.

 

2.             Wash all partitions and tile walls in lavatories.

 

C.            Main Lobby, Elevators, Building Exterior and Corridors

 

Daily:      (Monday through Friday, inclusive, holidays excepted.)

 

1.             Sweep and wash all floors.

 

2.             Wash all rubber mats.

 

53

--------------------------------------------------------------------------------


 

3.             Clean elevators, wash or vacuum floors, wipe down walls
and doors.

 

3.             Spot clean any metal work inside lobby.

 

4.             Spot clean any metal work surrounding Building Entrance
doors.

 

Monthly: All resilient tile floors in public areas to be treated equivalent to
spray buffing,

 

D.            Window Cleaning

 

Windows of exterior walls will be washed three (3) times annually.

 

E.             Common Areas

 

Landlord shall keep repaired and maintain all common areas of the Property and
any sidewalks, parking areas, curbs and access ways adjoining the Property in a
clean and orderly condition.  Snow and ice will be removed from exterior
sidewalks, parking areas and curbs and access ways adjoining the Property, as
necessary.

 

II.            HEATING, VENTILATING, AIR-CONDITIONING

 

Landlord shall furnish space heating and cooling as normal seasonal changes may
require to provide reasonably comfortable space temperature and ventilation for
occupants of the Premises under normal business operation, Monday through
Friday, inclusive, from 8:00 a.m. to 6:00 p.m. and Saturday from 8:00 a.m. to
1:00 p.m., holidays excepted (hereinafter referred to as “Normal Business
Hours”)

 

The HVAC system will be operated during such hours so as to maintain inside
conditions as follows:

 

A.            During the summer, not more than 78 degrees Fahrenheit (plus or
minus 2 degrees) and 50% relative humidity when the outside temperature does not
exceed 88 degrees Fahrenheit dry bulb and 74 degrees Fahrenheit wet bulb; and

 

B.            During the winter, not less than 72 degrees Fahrenheit (plus or
minus 2 degrees) (no humidity control) when the outside temperature is not less
than 9 degrees Fahrenheit dry bulb (no wet bulb).

 

The air-conditioning system is based upon an occupancy of not more than one
person per 150 square feet or usable floor area, and upon a combined lighting
and standard electrical load not to exceed 7 watts per square foot of usable
floor area.  If

 

54

--------------------------------------------------------------------------------


 

Tenant exceeds this condition or introduces into the Premises equipment which
overloads the system, and/or in any other way causes the system not adequately
to perform their proper functions, and the system is damaged thereby, Landlord
shall give notice thereof to Tenant and Tenant shall pay the reasonable cost of
repairing such damage (within ten (10) days of receipt of invoice therefor) and
Tenant shall immediately cease the act or omission causing such damage;
provided, however, that if Landlord agrees that the system may be supplemented
to prevent the recurrence of the problem, Landlord shall give notice thereof to
Tenant, and Tenant may elect to have such supplemental work performed, at
Tenant’s sole cost and expense, by notice to Landlord within 30 days of receipt
of Landlord’s notice,

 

III.           WATER

 

Cold water at temperatures supplied by the City of Lowell water mains for
lavatory, toilet and other approved purposes and hot water for lavatory purposes
only from regular Building supply at prevailing temperatures; provided, however,
if Tenant requires, uses or consumes water far any purpose (e.g., kitchen
purposes, shower facilities, etc.) other than lavatory and toilet purposes,
Landlord may, at Tenant’s sole cost and expense, install a meter or meters to
measure the water so supplied, in which case Tenant shall, upon Landlord’s
request, reimburse Landlord for the cost of the water (including heating and
cooling thereof) consumed in such areas and the sewer use charges resulting
therefrom.

 

IV.           ELEVATORS

 

Landlord shall provide elevator service; provided, however, that Landlord shall,
from time to time, have the right to remove elevators from service as may be
required for servicing or maintaining the elevators or the Building or removing
freight, but at all times there shall be at least one (1) elevator available for
use by Tenant for access to the Premises.

 

V.            ELECTRICAL SERVICE

 

Landlord shall furnish electric energy in accordance with base Building
electrical capacity limits and load limits of 10 watts per square foot,
exclusive of HVAC.

 

VI.           BUILDING SECURITY

 

Landlord shall provide a security system for all portions of the Building
excluding the Premises.  Landlord shall provide at least two (2) security guards
in the Building during Normal Business Hours and at least one (1) roving
security guard during all other hours.  Tenant shall have access to the Premises
only through an entrance or entrances designated by Landlord from time

 

55

--------------------------------------------------------------------------------


 

to time on a 24 hours per day, 7 days per week basis. Tenant shall have access
to the Parking Lot on a 24 hours per day, 7 days per week basis.  Tenant shall
be solely responsible for all security within the Premises.

 

56

--------------------------------------------------------------------------------


 

EXHIBIT “D”

 

RULES AND REGULATIONS

 

1.             Tenant shall not make any room-to-room canvas to solicit business
from other tenants in the Building and shall not exhibit, sell or offer to sell,
use, rent or exchange any item or services in or from the Premises unless
ordinarily included within Tenant’s use of the Premises as specified in the
Lease.

 

2.             Tenant shall not make any use of the Premises which may be
dangerous to person or property or which shall increase the cost of insurance or
require additional insurance coverage.

 

3.             Tenant shall not paint, display, inscribe or affix any sign,
picture, advertisement, notice, lettering or direction or install any lights on
any part of the outside or inside of the Building, other than the Premises, and
then not on any part of the inside of the Premises which can be seen from
outside the Premises, except as approved by Landlord in writing, which approval
shall not be unreasonably withheld or delayed

 

4.             Tenant shall not use the name of the Building in advertising or
other publicity, except as the address of its business, and shall not use
pictures of the Building in advertising or publicity.

 

5.             Tenant shall not obstruct or place objects on or in sidewalks,
entrances, passages, courts, corridors, vestibules, halls, elevators and
stairways in and about the Building. Tenant shall not place objects against
glass partitions or doors or windows or adjacent to any open common space which
would be unsightly from the Building corridors or from the exterior of the
Building.

 

6.             Bicycles shall not be permitted in the Building other than in a
location designated by Landlord.

 

7.             Tenant shall not allow any animals, other than seeing eye dogs,
in the Premises or the Building.

 

8.             Tenant shall not disturb other tenants or make excessive noises,
cause disturbances, create excessive vibrations, odors or noxious fumes or use
or operate any electrical or electronic devices or other devices that emit
excessive sound waves or are dangerous to other tenants of the Building or that
would interfere with the operation of any devise or equipment or radio or
television broadcasting or reception from or within the Building or elsewhere,
and shall not place or install any projections, antennae, aerials or similar
devices outside of the Building or the Premises.

 

57

--------------------------------------------------------------------------------


 

9.             Tenant shall not waste electricity or water and shall cooperate
fully with Landlord to assure the most effective operation of the Building’s
heating and air conditioning systems, and shall refrain from attempting to
adjust any controls except for the thermostats within the Premises.  Tenant
shall keep all doors to the Premises closed.

 

10.           Unless Tenant installs new doors to the Premises, Landlord shall
furnish two (2) sets of keys for all doors to the Premises at the commencement
of the Term. Tenant shall furnish Landlord with duplicate keys for any new or
additional locks on doors installed by Tenant. When the Lease is terminated,
Tenant shall deliver all keys to Landlord and will provide to Landlord the means
of opening any safes, cabinets or vaults left in the Premises.

 

11.           Tenant shall not install any signal, communication, alarm or other
utility or service system or equipment without the prior written consent of
Landlord.

 

12.           Tenant shall not use any draperies or other window coverings
instead of or in addition to the Building standard window coverings designated
and approved by Landlord for exclusive use throughout the Building.

 

13.           Landlord may require that all person who enter or leave the
Building identify themselves to watchmen, by registration or otherwise. 
Landlord, however, shall have no responsibility or liability for any theft,
robbery or other crime in the Building. Tenant shall assume full responsibility
for protecting the Premises, including keeping all doors to the
Premises locked after the close of business.

 

14.           Tenant shall not overload floors; and Tenant shall obtain
Landlord’s prior written approval as to size, maximum weight, routing and
location of business machines, safes, and heavy objects. Tenant shall not
install or operate machinery or any mechanical devices of a nature not directly
related to Tenant’s ordinary use of the Premises.

 

15.           In no event shall Tenant bring into the Building inflammables such
as gasoline, kerosene, naphtha and benzene, or explosives or firearms or any
other articles of an intrinsically dangerous nature.

 

16.           Furniture, equipment and other large articles may be brought unto
the Building only at the time and in the manner designated by Landlord.  Tenant
shall furnish Landlord with a list of furniture, equipment and other large
articles which are to be removed from the Building, and Landlord may require
permits before allowing anything to be moved in or out of the Building.
Movements of Tenant’s property into or out of the Building and

 

58

--------------------------------------------------------------------------------


 

within the Building are entirely at the risk and responsibility of Tenant.

 

17.           No person or contractor, unless approved in advance by Landlord
(which approval shall not be unreasonably withheld or delayed), shall be
employed to do janitorial work, interior window washing, cleaning, decorating or
similar services in the Premises.

 

18.           Tenant shall not use the Premises for lodging, cooking (except for
microwave reheating and coffee makers) or manufacturing or selling any alcoholic
beverages or for any illegal purposes.

 

19.           Tenant shall cooperate and participate in all reasonable security
programs affecting the Building.

 

20.           Tenant shall not loiter, eat, drink, sit or lie in the lobby or
other public areas in the Building.  Tenant shall not go onto the roof of the
Building or any other non-public areas of the Building (except the Premises),
and Landlord reserves all rights to control the public and non-public areas of
the Building.  In no event shall Tenant have access to any electrical,
telephone, plumbing or other mechanical closets without Landlord’s prior written
consent.

 

21.           Tenant shall not use the freight or passenger elevators, loading
docks or receiving areas of the Building except in accordance with regulations
for their use established by Landlord.

 

22.           Tenant shall not dispose of any foreign substances in the toilets,
urinals, sinks or other washroom facilities, nor shall Tenant permit such items
to be used other than for their intended purposes; and Tenant shall be liable
for all damage as a result of a violation of this rule.

 

23.           If Tenant designates non-smoking areas in the Premises, Tenant
shall also designate sufficient smoking areas in the Premises for its employees,
and in no event shall Tenant allow its employees to use the public areas of the
Building as smoking areas.

 

59

--------------------------------------------------------------------------------


 

FIRST AMENDMENT TO LEASE

 

This First Amendment to Lease (“Amendment”) is entered into as of this 15th day
of December, 1999 by and between Cross Point Limited Partnership, a
Massachusetts limited partnership, having an address at 900 Chelmsford Street, 
Lowell, Massachusetts 01851 (“Landlord”), and First Essex Bank, F.S.B., a
federally chartered savings bank, having an address at 900 Chelmsford Street,
Lowell, Massachusetts 01851 (“Tenant”).

 

WITNESSETH:

 

WHEREAS, Landlord’s predecessor in interest and Tenant entered into a Lease
dated as of February 24, 1995 (as amended hereby, the “Lease”), whereby Tenant
is leasing from Landlord approximately 31,478 rentable square feet of space on
the second floor of the building known as Tower 2 located at 900 Chelmsford
Street, Lowell, Massachusetts (the “Building”);

 

WHEREAS Tenant desires to exercise Tenant’s First Extension Option, as provided
in Section 28.A of the Lease, so as to extend the term of the Lease for an
additional term of five years; and

 

WHEREAS, Landlord and Tenant desire to amend the Lease to extend the Term of the
Lease and make other modifications to the terms and provisions of the Lease.

 

NOW, THEREFORE, in consideration of the mutual promises herein contained and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged by the parties hereto, Landlord and Tenant agree as follows:

 

1.             Capitalized and defined terms not otherwise expressly defined
herein shall have the meanings ascribed thereto in the Lease,

 

2.             The text of Schedule Item 8 to the Lease is hereby deleted in its
entirety and is replaced with the following: “Commencement Date: May 13, 1995”.

 

3.             The text of Schedule Item 9 to the Lease is hereby deleted in its
entirety and is replaced with the following; “Expiration Date: May 12, 2005”.

 

4,             The text of Schedule Item 10 to the Lease is hereby deleted in
its entirety and is replaced with the following:

 

“Annual Base Rent:

Commencement Date to May 12, 2000: $1 83,868.00

 

May 13, 2000 to May 12, 2001: $519,387.00 (Sl6.50sf/yr)

 

May 13, 2001 to May 12, 2002; $550,865.00 ($l7.50/sf/yr)

 

May 13, 2002 to May 12, 2003: $582,343.00 ($l8.50/sf/yr)

 

May 13, 2003 to May 12, 2004: $613,821.00 ($19.50/sf/yr)

 

May 13, 2004 to May 12, 2005: $645,299.00 ($20.50/sf/yr)”

 

--------------------------------------------------------------------------------


 

5.             The text of Schedule Item 11 to the Lease is hereby deleted in
its entirety and is replaced with the following:

 

“Monthly Base Rent:

Commencement Date to May 12, 2000: $15,738.75

 

May 13, 2000 to May 12, 2001; $43,282.25

 

May 13, 2001 to May 12, 2002: $45,905.42

 

May 13, 2002 to May 12, 2003; $48,528.58

 

May 13, 2003 to May 12, 2004: $51,151.75

 

May 13, 2004 to May 12, 2005: $53,774.92”

 

6.             Schedule Item 13 to the Lease is hereby deleted in its entirety
and is replaced with the following; “Base Expense Year: For the period
commencing on the Commencement Date and ending on May 12, 2000, the Base Expense
Year shall be Calendar Year 1995 (i.e., January1, 1995 — December 31, 1995); for
the period commencing May 13, 2000, the Base Expense Year shall be Calendar Year
2000 (i.e., January 1, 2000 — December 31, 2000)”.

 

7.             Schedule Item 14 to the Lease is hereby deleted in its entirety
and is replaced with the following:  “Basis Tax Year: For the period commencing
on the Commencement Date and ending on May 12, 2000, the Base Tax Year shall be
Fiscal Year 1995 (i.e., July 1, 1994 — June 30, 1995); for the period commencing
May 13, 2000, the Base Tax Year shall be Fiscal Year 2000 (i.e., July 1, 1999 —
June 30, 2000), Landlord represents that it has not filed for an abatement of
Taxes for fiscal year 2000.”

 

8.             The text of Section 2.C of the Lease which refers to “The First
National Bank of Boston” is hereby amended to refer to “Fleet National Bank (or
any successor thereto by acquisition, merger or otherwise)”.

 

9.             Section 28 of the Lease is hereby amended by inserting the
following language at
the end of Section 28.A:

 

“Landlord and Tenant acknowledge that the Tenant’s First Extension Option
referenced hereinabove has been exercised by Tenant, as evidenced by the
Amendment, As of the date of the Amendment, Tenant therefore has one remaining
option to extend the Lease, as set forth in Tenant’s Second Extension Option
(Section 28.B) below.”

 

10.           The text of Section 29 of the Lease (Right of First Offer) is
hereby deleted in its entirety and of no further force and effect.

 

11.           The Lease is hereby amended by inserting the following language as
a new Section 30 of the Lease:

 

“30. PATRIOT ROOM USE FEE WAIVER.     Landlord, during the Term of the Lease and
subject to all other applicable terms of this Section 30 and the Lease, will
waive the use fees otherwise applicable to Tenant’s use of the so-called
“Patriot Room” located in the Cross Point Conference Center (the “Patriot
Room”), for purposes of conducting special meetings and conferences of Tenant’s
employees and invitees therein. Landlord agrees to waive such use fees for
Tenant’s use of the Patriot Room on up to six occasions per lease year, and the

 

2

--------------------------------------------------------------------------------


 

availability of the Patriot Room and Tenant’s use thereof shall at all times be
expressly subject to all other rules, regulations, policies and procedures
established by Landlord from time to time in relation thereto. For purposes
hereof, an “occasion” shall mean a calendar day or any portion thereof, and a
“lease year” shall mean the consecutive twelve month period commencing with each
anniversary of the Commencement Date occurring during the Term.

 

12.           The Lease is hereby amended by inserting the following language as
a new Section 31:

 

“31.           LANDLORD’S CLEANING OBLIGATION. Notwithstanding anyprovision of
this Lease to the contrary, on one occasion during each lease year (as defined
in Section 30 above) of the First Additional Term, Landlord shall, within a
reasonable period after receipt of written request therefor from Tenant and at
Landlord’s sole cost and expense, cause a reputable cleaning company to spot
clean portions of the carpeting in the Premises so as to attempt to remove any
stains thereon and restore to a reasonably neat and clean appearance any
significantly soiled areas of such carpeting. Landlord (and/or its agent) shall
use reasonable efforts to clean such affected areas of carpeting, but in no
event shall Landlord (and/or its agent) be obligated to clean the entirety of
Tenant’s carpeting, nor replace any portions of Tenant’s carpeting.”

 

13.           Tenant represents to Landlord that Tenant has dealt with no broker
or leasing representative in connection with this Amendment, and that no broker
is entitled to any commission in connection herewith, except for Meredith & Grew
(“M&G”) pursuant to a separate agreement between Tenant and M&G pursuant to
which Tenant shall be solely obligated to pay M&G directly any commissions
payable to M&G with respect to this Amendment.  Tenant agrees to indemnify,
defend and hold Landlord, its property manager and their respective employees
harmless from and against any claims for a fee or commission made by any broker
(including M&G) claiming to have acted by or on behalf of Tenant in connection
with this Amendment. Landlord represents to Tenant that Landlord has dealt with
no broker or leasing representative in connection with this Amendment other than
M&G, and that no broker is entitled to any commission from Landlord in
connection herewith. Landlord agrees to indemnify, defend and hold Tenant
harmless from and against any claims for a fee or commission made by any broker
(other than M&G) claiming to have acted by or on behalf of Landlord in
connection with this Amendment.

 

14.           It is mutually agreed that all covenants, conditions and
agreements set forth in the Lease (as hereby amended) shall remain binding upon
the parties and inure to the benefit of the parties hereto and their respective
permitted successors and assigns.

 

15.           Except as modified hereby, all other terms and conditions of the
Lease shall remain unchanged and in full force and effect and are hereby
ratified and confirmed by the parties hereto.

 

16.           Any inconsistencies or conflicts between the terms and provisions
of the Lease and the terms and provisions of this Amendment shall be resolved in
favor of the terms and provisions of this Amendment.

 

3

--------------------------------------------------------------------------------


 

17.           This Amendment shall not be modified except in writing signed by
both parties hereto.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment on the date
first indicated above.

 

Landlord:

CROSS POINT LIMITED PARTNERSHIP

 

By:

YBCP, L.L.C., its general partner

 

By:

BRE Cross Point LLC, its managing member

 

By:

/s/

Daniel J. Steinberg

 

 

Name:

Daniel J. Steinberg

 

Title:

Vice President

 

Tenanat:

 

FIRST ESSEX BANK, F.S.B.

 

/s/ Kristine Anctil

 

By:

/s/  Wayne C. Golon

 

 

Witness

Name: Wayne C. Golon

 

 

Title:  Executive Vice President

 

 

 

 

/s/ Francis J. Gosselin

 

By:

/s/ William F. Burke

 

 

Witness:

Name: William F. Burke

 

 

Title: Treasurer

 

4

--------------------------------------------------------------------------------